












SHARE PURCHASE AGREEMENT


by and among


the individuals and entities listed in the first and second columns of SCHEDULE
A,
as Sellers


and


2371701 Ontario Limited,
as Buyer
and
The Andersons, Inc. and Lansing Trade Group LLP,
as Parents




dated as of May 31, 2013








1

--------------------------------------------------------------------------------










Table of Contents


SHARE PURCHASE AGREEMENT
Part 1 INTERPRETATION
4

1.1
Defined Terms                                        4

1.2
Interpretation                                        9

1.3
Preparation of Agreement                                9

1.4
Schedules                                        10

Part 2 SALE AND PURCHASE
10

2.1
Agreement to Sell and Purchase                                10

2.2
Purchase Price                                        10

2.3
Allocation of Purchase Price                                10

2.4
Purchase Price/Working Capital and Accounts Receivable Adjustment            10

Part 3 SELLERS' REPRESENTATIONS AND WARRANTIES
12

3.1
Representations and Warranties                                12

3.2
Disclaimer of other Representations and Warranties                    20

Part 4 BUYER'S REPRESENTATIONS AND WARRANTIES
21

4.1
Representations and Warranties                                21

4.2
Due Diligence by Buyer                                    22

Part 5 COVENANTS OF THE parties
22

5.1
Conduct of Business Prior to Closing                            22

5.2
Restrictions Prior to Closing                                22

5.3
Access to Information                                    22

5.4
Consents                                        23

5.5
Notification                                        23

5.6
Confidentiality                                        23

5.7
Filings in Relation to obtaining Competition Act Approval                    23

5.8
Books and Records                                    24

5.9
Pre-Closing Reorganization                                24

5.10
Directors and Officers                                    24

5.11
Taxes.                                            24

5.12
Working Capital Certificate                                25

5.13
Accounts Receivable                                    25

5.14
Environmental.                                        26

Part 6 CONDITIONS
27

6.1
Buyer's Conditions.                                    27

6.2
Waiver/Termination                                    27

6.3
Sellers' Conditions                                    27

6.4
Waiver/Termination                                    27

6.5
Frustration                                        27


2

--------------------------------------------------------------------------------




Part 7 SURVIVAL AND INDEMNITY
28

7.1
Survival of Representations and Warranties                        28

7.2
Indemnification of Buyer                                    28

7.3
Indemnification of Sellers                                29

7.4
Limitations on Sellers' Liability                                29

7.5
Limitations on Buyer's Liability                                29

7.6
No Double Recovery                                    29

7.7
Eligible Damages                                    29

7.8
Awareness of Buyer.                                    29

7.9
Exclusive Remedy                                    29

7.10
Duty to Mitigate                                        30

7.11
Agency for Non-Parties                                    30

7.12
Notice of Claim                                        30

7.13
Direct Claims                                        30

7.14
Third Party Claims                                    30

7.15
Several Obligations                                    31

7.16
Purchase Price Adjustment                                31

7.17
Notice/Agency                                        31

Part 8 TERMINATION
31

8.1
Termination                                        31

8.2
Effect of Termination                                    31

Part 9 CLOSING
32

9.1
Closing                                            32

9.2
Delivery by Sellers                                    32

9.3
Delivery by Buyer                                    32

Part 10 GENERAL
33

10.1
Public Announcements                                    33

10.2
Notices                                            33

10.3
Time of Essence                                    34

10.4
Governing Law                                        34

10.5
Submission to Jurisdiction                                34

10.6
Entire Agreement                                    34

10.7
Severability                                        34

10.8
Currency                                        34

10.9
Accounting Principles                                    34

10.10
Enurement                                        35

10.11
Further Assurances                                    35

10.12
Costs and Expenses                                    35

10.13
Assignment                                        35

10.14
Holdback.                                        35

10.15
Parents.                                        35

10.16
Counterparts                                        35




3

--------------------------------------------------------------------------------






SHARE PURCHASE AGREEMENT
THIS AGREEMENT dated as of May 31, 2013 is between:
The individuals and entities listed under the heading “Sellers” in SCHEDULE A.
(the “Sellers”)
AND
2371071 ONTARIO LTD.
(the “Buyer”)
AND
THE ANDERSONS, INC. AND LANSING TRADE GROUP LLC
(together, “Parents”)
BACKGROUND
A.
The Sellers own, directly or indirectly, all of the issued and outstanding
shares in the capital of the Corporation.

B.The Parents own, directly or indirectly, all of the issued and outstanding
shares in the capital of the Buyer.
C.The Sellers have agreed to sell and the Buyer has agreed to buy, the Shares on
the terms and conditions contained in this Agreement.
AGREEMENT
For good and valuable consideration, the receipt and sufficiency of which each
party acknowledges, the parties agree as follows:
Part1



INTERPRETATION


1.Defined Terms.   In this Agreement the following terms have the following
meanings:
(a)
“Act” means the Income Tax Act, R.S.C. 1985, c.1 (5th supp.), as amended from
time to time;

(b)
“Additional Environmental Diligence” means the additional environmental
diligence work described in SCHEDULE V including, without limitation, the
sampling, drilling and testing described therein, for the purpose of examining
in further detail certain areas of potential environmental concern identified in
phase 1 environmental site assessment reports prepared by WESA in 2013 in
respect of the Real Property;

(c)
“Affiliate” in respect of a Person means any other Person that, directly or
indirectly, Controls, is Controlled by, or is under common Control with, such
first Person;

(d)
“Agreement” means this share purchase agreement and all schedules hereto whether
attached or incorporated by reference, in each case as supplemented, amended,
restated or replaced from time to time by a written agreement signed by the
parties;

(e)
“Applicable Laws” means any applicable laws (including common law), statutes,
by-laws, rules, regulations, orders, ordinances, codes, treaties, decrees,
judgments, awards or requirements, in each case of a Governmental Authority
having the force of law;

(f)
“AR Shortfall” has the meaning specified in Section 5.13(d)(i);

(g)
“AR Statement” has the meaning specified in Section 5.13(d);

(h)
“AR Surplus” has the meaning specified in Section 5.13(d)(ii);


4

--------------------------------------------------------------------------------




(i)
“Assets” means all property or assets of any nature, whether real or personal,
tangible or intangible, corporeal or incorporeal, and includes any interest in
any property or assets;

(j)
“Balance Sheet Date” means the date of the balance sheet included in the
Financial Statements;

(k)
“Business” means the business of the Corporation and the Subsidiaries as carried
on at the date of this Agreement;

(l)
“Business Day” means any day which is not a Saturday, Sunday or a statutory
holiday in Toronto, Ontario or New York, New York;

(m)
“Buyer” has the meaning specified in the preface;

(n)
“Buyer's Losses” has the meaning specified in Section 7.2;

(o)
“Certificate Date” has the meaning specified in Section 5.12;

(p)
“Closing” has the meaning specified in Section 9.1;

(q)
“Closing Balance Sheet” has the meaning specified in Section 2.4(b);

(r)
“Closing Date” has the meaning specified in Section 9.1;

(s)
“Closing Document” means any agreement or instrument (in addition to this
Agreement) to be executed by a party as contemplated in this Agreement;

(t)
“Closing Working Capital” has the meaning specified in Section 2.4(b);

(u)
“Commercially Reasonable Efforts” means the efforts that would be taken by a
prudent party but do not include extraordinary or unreasonable measures,
including the payment of amounts in excess of normal and usual filing fees and
processing fees or any other significant and unusual payments with respect to
any contracts;

(v)
“Competition Act Approval” means:

(i)
the Commissioner or any Person authorized to exercise the powers and perform the
duties of the Commissioner has issued an advance ruling certificate pursuant to
Section 102 of the Competition Act, R.S.C., 1985, c. C-34 in respect of the
transactions contemplated in this Agreement; or

(ii)
notification of the transactions contemplated in this Agreement pursuant to
Section 114 of the Competition Act has been given by the parties hereto or its
requirement has been waived by the Commissioner or any Person authorized by the
Commissioner, and the Commissioner or any Person authorized by the Commissioner
confirms that the Commissioner does not, at the time of such confirmation,
intend to file an application under Section 92 of the Competition Act with
respect to the transactions contemplated in this Agreement and the form of and
any terms and conditions attached to any such confirmation are acceptable to the
Sellers and the Buyer, acting reasonably, and such advice has not been rescinded
or amended;

(w)
“Confidential Information” has the meaning specified in the Confidentiality
Agreement;

(x)
“Confidentiality Agreement” means the confidentiality agreements entered into
between the Corporation and each of the Parents dated November 14, 2012 and
January 21, 2013, respectively;

(y)
“Control” means, with respect to the relationship between two or more Persons,
the direct or indirect possession of the power to direct or cause the direction
of the affairs or management of a Person, whether through the ownership of
voting shares, as trustee, personal representative or executor, by contract,
credit arrangement or otherwise, including, without limitation:

(i)
the right to exercise a majority of the votes which may be cast at a general
meeting of a corporation; and

(ii)
the right to elect or appoint, directly or indirectly, a majority of the
directors of a corporation or other persons who have the right to manage or
supervise the management of the affairs and business of the corporation;

(z)
“Corporation” means Thompsons Limited, a corporation incorporated under the laws
of Ontario (incorporation number 58576);

(aa)
“Credit Facilities” means, collectively, the credit agreement among the
Corporation, the Subsidiaries, Bank of America, N.A., Canada Branch and the
lenders from time to time party thereto, dated July 21, 2011, the credit
agreement between Thompsons USA Limited and U.S. Bank N.A. dated September 1,
2006 and the credit agreement between Thompsons USA Limited and U.S. Bank N.A.
dated December 9, 2011;

(ab)
“Current Assets” means the aggregate amount of current accounts receivable,
inventory, unrealized gains or losses on hedging agreements (net of forward
contracts and reserves) and prepaid expenses of the Corporation and the
Subsidiaries, in each case as determined in accordance with GAAP;

(ac)
“Current Liabilities” means the aggregate amount of the current accounts payable
and current liabilities of the Corporation and the Subsidiaries, in each case as
determined in accordance with GAAP. For greater clarity and without duplication,
Current Liabilities will be deemed to include the Special Accruals;


5

--------------------------------------------------------------------------------




(ad)
“Damages” means losses, costs, damages, liabilities and fees;

(ae)
“Direct Claim” has the meaning specified in Section 7.12;

(af)
“Employee Benefit Plan” means any retirement, pension, bonus, stock, purchase,
profit sharing, stock option, deferred compensation, severance or termination
pay, insurance, medical, hospital, dental, vision care, drug, sick leave,
disability, salary continuation, legal benefits, unemployment benefits,
vacation, incentive or other employee compensation or benefit plan, arrangement,
policy, program or practice (whether provided on a pre- or post-retirement
basis) which is maintained or otherwise contributed to or required to be
contributed to, by the Corporation for the benefit of any present or former
employees, officers or directors of the Corporation;

(ag)
“Encumbrance” means any lien, claim, charge, pledge, hypothecation, security
interest, mortgage, title retention agreement, declaration of trust, right of
set-off, option or other encumbrance of any kind;

(ah)
“Environmental Events” has the meaning specified in Section 5.14(c);

(ai)
“Environmental Laws” means all applicable international, federal, provincial,
state, municipal or local treaties, conventions, laws, statutes, regulations,
orders, by-laws, governmental decrees or ordinances relating to fisheries, the
protection or preservation of the environment or the manufacture, processing,
distribution, use, treatment, storage, disposal, discharge, transport or
handling of Hazardous Substances and includes any published standards for the
permissible concentrations of Hazardous Substances in the environment that have
the force of law;

(aj)
“Environmental Permits” has the meaning specified in Section 3.1(nn)(ii);

(ak)
“Escrow Agent” means Davis LLP, or such other agent as may be appointed from
time to time pursuant to the terms of the Escrow Agreement;

(al)
“Escrow Agreement” means an escrow agreement to be entered into among the
parties hereto and Davis LLP as initial escrow agent, on terms and conditions
substantially similar to those set out in the form of escrow agreement attached
hereto as SCHEDULE B;

(am)
“Existing Accounts” has the meaning specified in Section 5.13(a);

(an)
“Financial Records” means the books of account and other financial data and
information of the Corporation and the Subsidiaries, and includes all records,
data and information stored electronically, digitally or on computer-related
media;

(ao)
“Financial Statements” means the audited consolidated financial statements of
the Corporation for the fiscal year ended August 31, 2012, consisting of a
consolidated balance sheet, statement of income, statement of retained earnings,
and statement of cash flow including the notes to such financial statements;

(ap)
“Fundamental Representations” has the meaning specified in Section 7.1;

(aq)
“GAAP” means generally accepted accounting principles in Canada, recommended by
the Canadian Institute of Chartered Accountants, as contained in the “CICA
Handbook” and, in the absence of a specific recommendation, such accounting
practices as are generally accepted in Canada for businesses similar to the
Business, in all cases applied on a consistent basis;

(ar)
“Governmental Authority” means any Canadian, United States (whether federal,
territorial, provincial, state, municipal or local), international or foreign
government, governmental authority, court, self-regulatory organization,
commission, tribunal or organization or any agent, subdivision, department or
branch of any of the foregoing;

(as)
“Hazardous Substance” means any pollutant, contaminant, waste, special or
hazardous waste, toxic or hazardous substance or material which, when released
into the natural environment may cause harm or risk to the natural environment
or to human or animal health, including without limitation, any substance
considered hazardous under Environmental Laws;

(at)
“Holdback” means $6,500,000;

(au)
“Holdco” means the holding companies described in SCHEDULE C;

(av)
“Holdco Financial Statements” means, in respect of a Holdco, the unaudited
financial statements of such Holdco for its most recent fiscal year consisting
of a balance sheet, statement of profit and loss and statement of changes of
financial position together with notes thereto, if any and for the purposes of
Section 7.2(a) “Holdco Financial Statements” shall mean and include unaudited
financial statements of such Holdco for the period ended December 31, 2012
consisting of a balance sheet, statement of profit and statement of changes of
financial position together with notes thereto if any;

(aw)
“Holdco Shares” means the issued and outstanding Shares in the capital of a
Holdco;

(ax)
“Indemnified Party” means a Person whom the Sellers or the Buyer, as the case
may be, are required to indemnify under Part 7;

(ay)
“Indemnifying Party” means, in relation to an Indemnified Party, the party to
this Agreement that is required to indemnify such Indemnified Party under
Part 7;

(az)
“Independent Accounting Firm” has the meaning specified in Section 2.4(d);


6

--------------------------------------------------------------------------------




(ba)
“Intellectual Property Rights” means any patents, trade marks, service marks,
industrial designs, utility models, design patents, petty patents, copyright
(including copyright in computer software), database rights, circuit topography
rights, mask works, inventions, trade secrets, confidential information,
know-how, business or trade names (including internet domain names and e-mail
address names) and all other intellectual and industrial property and rights of
a similar or corresponding nature in any part of the world, including the right
to apply for, and all applications for, any of the foregoing rights and the
right to sue for infringements of any of the foregoing rights;

(bb)
“Interim Financial Statements” means the unaudited consolidated financial
statements of the Corporation and the Subsidiaries for the period ended April
30, 2013 consisting of a consolidated balance sheet, statement of income,
statement of retained earnings, and statement of cash flow;

(bc)
“Knowledge of the Sellers” means the actual knowledge of Wesley T. Thompson and
Terry Koehler as of the date of this Agreement, upon reasonable inquiry;

(bd)
“Leased Real Property” means premises which are used by the Corporation or the
Subsidiaries which are leased, subleased, licensed or otherwise occupied by the
Corporation or the Subsidiaries and the interest of the Corporation or the
Subsidiaries, as applicable, in all plants, buildings, structures, fixtures,
erections, improvements, easements, rights-of-way, spur tracks and other
appurtenances situate on or forming part of such premises;

(be)
“Legal Proceeding” means any litigation, action, application, suit,
investigation, hearing, claim, deemed complaint, grievance, civil,
administrative, regulatory or criminal proceeding, arbitration proceeding or
other similar proceeding, before or by any court, tribunal or Governmental
Authority, and includes any appeal or review thereof and any application for
leave for appeal or review;

(bf)
“Material Adverse Change” means any transaction, event, condition, change,
circumstance or effect that is materially adverse to the financial condition or
results of the operations of the Corporation and Subsidiaries and is not cured
favorably or resolved prior to the Closing Date, but excluding any transaction,
event, condition, change, circumstance or effect to the extent that it arises
from: (i) changes to financial markets or general economic or political
conditions including changes to interest rates or commodity prices or changes to
the industry in which the Corporation and Subsidiaries operate (so long as the
Corporation and Subsidiaries are not disproportionately affected thereby); (ii)
any changes generally affecting the industry in which the Corporation and the
Subsidiaries participate or the markets in which they operate (so long as the
Corporation and the Subsidiaries are not disproportionately affected thereby);
(iii) any bankruptcy, insolvency or other financial distress of any customer or
other counterparty of the Corporation or the Subsidiaries; (iv) any action
permitted or required by this Agreement; (v) the announcement of the
transactions contemplated in this Agreement; (vi) terrorist activities,
hostilities or acts of war; (vii) any change in Applicable Law or GAAP; or
(viii) matters disclosed in the Schedules;

(bg)
“Material Contract” means any contract, arrangement or obligation to which the
Corporation or either of the Subsidiaries is a party and which:

(i)
involves expenditure by the Corporation or the Subsidiaries in excess of
$500,000 per annum;

(ii)
provides income to the Corporation or the Subsidiaries in excess of $500,000 per
annum;

(iii)
is of a term in excess of 12 months and involves expenditure by or provides
income to, the Corporation or Subsidiaries in excess of $250,000; or

(iv)
is outside the ordinary course of the Business;

(bh)
“Migration Event” has the meaning specified in Section 5.14(a)(ii);

(bi)
“MOE Event” has the meaning specified in Section 5.14(a)(i);

(bj)
“Non-Competition Agreement” means non-competition agreements to be entered into
between the Buyer and each of Wesley T. Thompson and John Thompson,
respectively, in the form attached hereto as SCHEDULE D;

(bk)
“Notice of Claim” has the meaning specified in Section 7.12;

(bl)
“Objection Notice” has the meaning specified in Section 2.4(c);

(bm)
“Objection Period” has the meaning specified in Section 2.4(c);

(bn)
“Owned Real Property” means all real property owned or purported to be owned in
fee simple, by the Corporation or the Subsidiaries, and all real property, other
than the Leased Real Property, in which the Corporation or the Subsidiaries has
an interest;

(bo)
“Outside Date” means August 31, 2013 or such later date as may be agreed in
writing among the parties;

(bp)
“Parents” has the meaning specified in the preface;

(bq)
“Permit” has the meaning specified in Section 3.1(m);

(br)
“Permitted Encumbrances” means:


7

--------------------------------------------------------------------------------




(i)
inchoate liens for Taxes, assessments and governmental charges not yet due and
liens for Taxes, assessments and governmental charges due, which are being
contested in good faith and diligently by appropriate proceedings but only for
so long as such contestation effectively postpones enforcement of any such liens
and in respect of which provision for the related monetary obligation has been
made in the Financial Statements;

(ii)
security given in the ordinary course of the Business to any public utility,
municipality or Governmental Body, other than security for borrowed money;

(iii)
statutory or regulatory restrictions to title which do not in the aggregate
materially detract from the value of the real property concerned or materially
impair its current use in the operation of the Business;

(iv)
servitudes, easements, restrictions, rights-of-way and other similar rights or
any interest therein, relating to sewers, waterlines, gas lines, pipelines,
electric lines, telephone lines, utilities and other similar products or
services and any registered restrictions that run with the land, provided that
there has been compliance with the provisions thereof and that they do not in
the aggregate materially detract from the value of the property and will not
materially adversely affect the ability to carry on the Business as it has been
carried on in the past;

(v)
the reservations, limitations, provisos and conditions expressed in any original
grants from the Crown of any real property or interest therein;

(vi)
liens of carriers, warehousemen, mechanics and materialmen incurred in the
ordinary course of business for amounts not yet due and payable;

(vii)
undetermined or inchoate construction or repair or storage liens arising in the
ordinary course of the Business, a claim for which has not been filed or
registered pursuant to law or notice in writing of which has not been given to
the Corporation or the Subsidiaries; and

(viii)
the Encumbrances described in SCHEDULE E;

(bs)
“Person” means an individual, legal personal representative, corporation, body
corporate, firm, partnership, trust, trustee, syndicate, joint venture, limited
liability company, association, unincorporated organization, union, Governmental
Authority or other entity or organization;

(bt)
“Pre-Closing Reorganization” has the meaning specified in Section 5.9;

(bu)
“Price Reduction” has the meaning specified in Section 2.4(e);

(bv)
“Purchase Price” has the meaning specified in Section 2.2;

(bw)
“Real Property” means the Owned Real Property and the Leased Real Property;

(bx)
“Relevant Holdco” has the meaning specified in Section 3.1(h);

(by)
“Required Consents” has the meaning specified in Section 5.4;

(bz)
“Required Working Capital” has the meaning specified in Section 2.4(a);

(ca)
“Review Date” has the meaning specified in 5.13(c);

(cb)
“Seller Group” means the groups of Sellers described in column 1 on SCHEDULE A;

(cc)
“Seller Representative” has the meaning specified in Section 7.17;

(cd)
“Sellers” has the meaning specified in the preface;

(ce)
“Sellers' Losses” has the meaning specified in Section 7.3;

(cf)
“Shares” means all of the issued and outstanding shares in the capital of the
Holdcos, and the shares in the capital of the Corporation held by Margaret L.
Thompson, Patricia F. Thompson and Wesley D. Thompson, all as described in
detail in SCHEDULE A;

(cg)
“Special Accruals” means, with respect to the Corporation or the Subsidiaries,:

(i)
any amount payable as a consequence of completion of this Agreement pursuant to
any employee incentive plan, bonus program or stock option plan, but excluding
any amounts payable as a result of or in connection with new agreements with
employees of the Corporation or the Subsidiaries negotiated by the Buyer or
Parents;

(ii)
obligations owing pursuant to any employee benefit plans incurred prior to the
Closing Date and not otherwise reflected in the Corporation's financial records;
and

(iii)
$602,339, representing an amount equal to any liability for employee vacation
pay earned prior to the Closing Date and not otherwise reflected in the
Corporation's financial records;

(ch)
“Subsidiaries” means WGT US Ltd., a Delaware corporation, and Thompsons USA
Ltd., a Delaware corporation;

(ci)
“Taxes” means all taxes, surtaxes, duties, levies, imposts, fees, assessments,
withholdings, dues and other charges of any nature, including interest and
penalties associated therewith, imposed or collected by any Governmental
Authority, whether disputed or not, including Canadian or United States federal,
provincial, state, territorial, municipal and local, foreign and other income,
franchise, capital, real property, personal property, withholding, payroll,
health, transfer, goods and services, harmonized sales, value added, sales, use,
consumption, excise, customs, anti-dumping, countervail, net worth,


8

--------------------------------------------------------------------------------




stamp, registration, franchise, payroll, employment, education, business,
school, local improvement, development and occupation taxes, duties, levies,
imposts, fees, assessments and withholdings, dues and other charges of any
nature and Canada and Quebec pension plan contributions, employment insurance
premiums and all other taxes and similar governmental charges of any kind;
(cj)
“Threatened”, when used in relation to a Legal Proceeding or other matter, means
that a demand or statement (oral or written) has been made or a notice (oral or
written) has been given that a Legal Proceeding or other matter, as applicable,
is to be asserted, commenced, taken or otherwise pursued in the future;

(ck)
“Third Party Claim” has the meaning specified in Section 7.12;

(cl)
“Water Event” has the meaning specified in Section 5.14(a)(iii);

(cm)
“WESA” means WESA Inc.;

(cn)
“WESA Report” has the meaning specified in Section 5.14(a);

(co)
“Working Capital” means Current Assets minus Current Liabilities, determined in
the manner specified in the sample calculation described in SCHEDULE F, and
using the same accounting methods, policies, practices and procedures, with
consistent classifications, judgments and estimation methodology, as were used
in the preparation of the sample calculation in SCHEDULE F; and

(cp)
“Working Capital Statement” has the meaning specified in Section 2.4(b).



2.Interpretation.  In this Agreement, except as otherwise expressly provided:
(a)
the terms “Agreement”, “this Agreement”, “the Agreement”, “hereto”, “hereof”,
“herein”, “hereby”, “hereunder” and similar expressions refer to this Agreement
in its entirety and not to any particular provision hereof;

(b)
the headings to the parts, sections, paragraphs, and schedules of this Agreement
are inserted for convenience only and will not affect the interpretation of this
Agreement;

(c)
any reference to a part, section, paragraph or schedule is to the relevant part,
section, paragraph or schedule of this Agreement;

(d)
words of one gender include all genders, and words in the singular include the
plural and vice versa;

(e)
the word “including” is deemed to mean including without limitation;

(f)
all references herein to any period of days mean the relevant number of calendar
days unless otherwise specified;

(g)
all references herein to a “party” or “parties” are to a party or parties to
this Agreement unless otherwise specified;

(h)
any reference to a statute includes and is a reference to such statute, and to
the regulations made pursuant to it, as amended and in force from time to time,
and to any statute or regulations that may be passed which have the effect of
supplementing or superseding such statute or regulations; and

(i)
any references to any agreement, document or instrument mean such agreement,
document or instrument as amended, supplemented, modified, varied or replaced
from time to time in accordance with the terms thereof and, unless otherwise
specified therein, includes all schedules and exhibits attached thereto.



3.Preparation of Agreement. The parties acknowledge and agree that each has
negotiated and reviewed the terms of this Agreement, assisted by such legal and
tax counsel as they desired, and has contributed to its final form. The parties
further agree that the rule of construction that any ambiguities are resolved
against the drafting party will be subordinated to the principle that the terms
and provisions of this Agreement will be construed fairly as to all parties and
not in favor of or against any party.
4.
Schedules.  The following are the Schedules attached to and incorporated into
this Agreement by reference and each of them forms part of this Agreement:


9

--------------------------------------------------------------------------------




SCHEDULE A
- Sellers/ Shares

SCHEDULE B
- Form of Escrow Agreement

SCHEDULE C
- Corporate Information

SCHEDULE D
- Form of Non-Competition Agreements

SCHEDULE E
- Permitted Encumbrances

SCHEDULE F
- Working Capital Sample Calculation

SCHEDULE G
- Holdco Assets

SCHEDULE H
- Permits

SCHEDULE I
- Disclosure

SCHEDULE J
- Locations

SCHEDULE K
- Leased Assets

SCHEDULE L
- Owned Real Property

SCHEDULE M
- Leased Real Property

SCHEDULE N
- Intellectual Property

SCHEDULE O
- Insurance

SCHEDULE P
- Employees

SCHEDULE Q
- Labour Relations

SCHEDULE R
- Benefit Plans

SCHEDULE S
- Required Consents

SCHEDULE T
- Pre-Closing Reorganization

SCHEDULE U
- Legal Opinion

SCHEDULE V
- Additional Environmental Diligence

SCHEDULE W
- Sample AR Calculations



Part2





SALE AND PURCHASE


1.Agreement to Sell and Purchase.  Each Seller agrees to sell, free and clear of
all Encumbrances, and the Buyer agrees to purchase, the Shares set out opposite
such Seller's name in SCHEDULE A, on the terms and conditions contained in this
Agreement.
2.
Purchase Price.  The total purchase price payable by the Buyer for the Shares
will be the sum of $145,000,000, plus or minus any amount required to be paid
pursuant to Section 2.4(e), if any, (the “Purchase Price”), payable as follows:
(i) $138,500,000 will be paid on the Closing Date by wire transfer of
immediately available funds to the single bank account designated in writing by
the Seller Representative; (ii) the Holdback will be paid on the Closing Date to
the Escrow Agent to be held in trust in accordance with the terms of the Escrow
Agreement; and (iii) the amount of any Working Capital in excess of or less than
the Required Working Capital, if any, will be paid in the manner specified in
Section 2.4(e).

3.
Allocation of Purchase Price.  The Purchase Price will be allocated among the
Sellers in the proportions set out in column 4 of SCHEDULE A, as such Schedule
may be amended pursuant to Section 5.9.

4.
Purchase Price/Working Capital and Accounts Receivable Adjustment.

(a)
The Purchase Price has been determined on the basis that the Corporation will
have Working Capital of not less than $45,000,000 (the “Required Working
Capital”) on the Closing Date.

(b)
The Buyer will prepare and deliver to the Sellers within 45 days after the
Closing Date: (i) an unaudited consolidated balance sheet of the Corporation and
the Subsidiaries as of the Closing Date (the "Closing Balance Sheet") prepared
in accordance with GAAP applied consistently with the Corporation's past
practices, as used in the preparation of the Financial Statements; and (ii) a
statement setting forth the consolidated Working Capital of the Corporation and
the Subsidiaries as of the Closing Date (the "Closing Working Capital")
determined by reference to the Closing Balance Sheet (the "Working Capital
Statement"), which Working Capital Statement will also be prepared in accordance
with GAAP, applied consistently with the Corporation's past practices, as used
in the preparation of the Financial Statements. No change in such accounting
principles and practices will be made from those described above, including with
respect to the nature or classification of accounts. No reserves or other
accruals will be increased or created other than as a result of objective events
occurring in the underlying business other than with respect to the Special
Accruals. The Buyer will provide, or cause to be provided to the Sellers, copies
of all working papers resulting from, or used in connection with, the
preparation of the Closing Balance Sheet and Working Capital Statement.

(c)
On or prior to the 20th Business Day after the Sellers' receipt of the Closing
Balance Sheet and the Working Capital Statement (such 20 Business Day period,
the "Objection Period"), the Sellers may


10

--------------------------------------------------------------------------------




give the Buyer a written notice (the "Objection Notice") stating in reasonable
detail the Sellers' objections, if any, to the Closing Balance Sheet and/or the
Working Capital Statement. Any Objection Notice will specify in reasonable
detail the dollar amount and nature of any objection and the basis therefor.
Except to the extent that the Sellers make a specific objection to a specific
determination set forth on the Closing Balance Sheet and/or the Working Capital
Statement pursuant to the Objection Notice delivered to the Buyer within the
Objection Period, the Closing Balance Sheet and the Working Capital Statement
will be conclusive and binding upon the parties for purposes of determining the
adjustment in subsection (d) below.
(d)
If the Sellers deliver a timely Objection Notice as described in subsection (c)
above, then the Sellers and the Buyer will negotiate in good faith to resolve
any dispute regarding the Closing Balance Sheet and/or the Working Capital
Statement. If the Sellers and the Buyer are unable to resolve all disputes
regarding the Closing Balance Sheet and the Working Capital Statement on or
prior to the 20th day after the Buyer's receipt of the Objection Notice, then
the Sellers and the Buyer will retain an independent national firm of chartered
accountants (selected either by mutual agreement or, in the absence of mutual
agreement, within a further period of five Business Days, such independent
national firm of chartered accountants will be selected by two such national
firms, one nominated by the Sellers and the other nominated by the Buyer) (an
"Independent Accounting Firm"), to resolve the dispute as soon as practicable,
and in any event within 20 Business Days of its appointment. The Independent
Accounting Firm will act as an expert, and not as an arbitrator, to determine,
based solely on the written submissions of the parties and not by independent
investigation, only the specific items under dispute by the parties. The
Independent Accounting Firm will render a written report as to the resolution of
the dispute and the resulting computation of the Closing Working Capital. The
Closing Working Capital as determined by the Independent Accounting Firm will,
absent manifest error, be conclusive and binding upon the parties and will
constitute the Closing Working Capital for all purposes of this Section 2.4(d).
In resolving any disputed item, the Independent Accounting Firm will be bound by
the provisions of this Section 2.4(d) and may not assign a value to any item
greater than the greatest value for such item claimed by any party or less than
the smallest value for such item claimed by any party. The fees, costs and
expenses of the Independent Accounting Firm in resolving the dispute will be
borne equally by the Sellers (as a group) and the Buyer, except to the extent
that the Closing Working Capital, as finally determined by the Independent
Accounting Firm, differs from the Closing Working Capital initially proposed by
the Buyer by more than $100,000, in which case the fees, costs and expenses of
the Independent Accounting Firm will be borne by: (i) the Buyer if the Closing
Working Capital, as finally determined, is higher than that initially proposed,
or (ii) the Sellers if the Closing Working Capital, as finally determined, is
lower than that initially proposed.

(e)
If the Closing Working Capital exceeds the Required Working Capital, the Buyer
will pay such amount to the Sellers by wire transfer to an account designated in
writing by the Seller Representative. If the Closing Working Capital is less
than the Required Working Capital, the Sellers (in the proportions set out in
column 4 of SCHEDULE A) will pay such amount expressed as a positive number to
the Buyer by wire transfer to an account designated in writing by the Buyer (the
“Price Reduction”). Any payment made pursuant to this subsection (e) will be
made within ten days of the final determination of the Closing Working Capital
pursuant to this Section 2.4 and will be deemed to be an adjustment to the
Purchase Price. Any payment by the Sellers made pursuant to this Section 2.4(e)
will not be subject to any maximum liability or de minimus threshold as set out
in Section 7.4 hereof. Notwithstanding the provision herein for a Price
Reduction, the parties acknowledge that Sellers are obligated to maintain the
Required Working Capital at the Closing, and any failure of Sellers to so
maintain Required Working Capital will be a default under Section 5.2(d), which
may entitle Buyer not to consummate the Closing and terminate the Agreement, and
the existence of the Price Reduction provision will not be construed as an
amendment or waiver of Sections 5.2(d) or 6.1(h). If the Sellers fail to
maintain the Required Working Capital at the Closing, and Buyer elects in its
sole discretion to consummate the Closing, then the Price Reduction shall be
applied to reduce the Purchase Price.

(f)
For purposes of complying with the terms set forth herein, each party will
cooperate with and promptly make available to the other party and its auditors
and representatives all information, records, data and supporting papers
reasonably relevant to the preparation of the Closing Balance Sheet, the
Objection Notice and any adjustment thereto being disputed and the resolution of
any disputes thereunder. The Buyer will cause the Corporation and the
Subsidiaries to permit the Sellers and their representatives access to such
Corporation's and the Subsidiaries' books and records, facilities and personnel,
as may be reasonably required (upon reasonable advance notice) in connection
with the Sellers' analysis of the Closing Balance Sheet and their preparation of
any Objection Notice and any adjustment thereto being disputed and the
resolution of any disputes thereunder.


11

--------------------------------------------------------------------------------




(g)
The Sellers agree that the Holdback shall not be consumed in the event of any
obligation of the Sellers to pay under Section 2.4(e) and similarly the
provisions of Section 7.4 shall not apply.



Part3



SELLERS' REPRESENTATIONS AND WARRANTIES


1.Representations and Warranties.   In order to induce the Buyer to enter into
and consummate this Agreement, each Seller represents and warrants to the Buyer
that the following statements are true and correct (provided that, for the
representations and warranties in paragraphs (a) through (i), each Seller makes
such representations only in respect of itself, its Relevant Holdco and its
Seller Group).


SELLERS AND HOLDCOS
(a)
Individual Sellers. Each Seller that is an individual has the authority to own
its Shares and to enter into, execute and deliver this Agreement and the Closing
Documents to which it is a party and to complete the transactions contemplated
herein.

(b)
Corporate Sellers. Each Seller that is a corporation:

(i)
is a corporation duly incorporated and validly existing under the laws of
Ontario;

(ii)
has the capacity and authority to own its Shares and to enter into, execute and
deliver this Agreement and the Closing Documents to which it is a party and to
complete the transactions contemplated hereby; and

(iii)
has taken all action necessary to authorize the execution and delivery of, and
the observance and performance of its covenants and obligations under, this
Agreement and the Closing Documents to which it is a party.

(c)
Trust Sellers. Each Seller that is a trust:

(i)
is a trust validly subsisting under the laws of the Province of Ontario;

(ii)
has the capacity and authority to own its Shares and to enter into, execute and
deliver this Agreement and the Closing Documents to which it is a party and to
complete the transactions contemplated hereby;

(iii)
has taken all action necessary to authorize the execution and delivery of, and
the observance and performance of its covenants and obligations under, this
Agreement and the Closing Documents to which it is a party; and

the list of trustees in SCHEDULE C constitutes a complete and accurate list of
all trustees of each Seller that is a trust on the date hereof.
(d)
Execution, Delivery and Enforceability. This Agreement has been, and each
Closing Document to which each Seller is a party will on Closing be, duly
executed and delivered by the Seller, and this Agreement constitutes, and each
Closing Document to which a Seller is a party will on Closing constitute, a
valid and binding obligation of the Seller enforceable against such Seller in
accordance with its terms.

(e)
Title to Shares. Each Seller has, and on Closing will transfer, good and
marketable title to all of its Shares, free and clear of all Encumbrances.

(f)
Non-Contravention.  The performance of this Agreement will not:

(i)
conflict with, or result in the breach of, or constitute a default under, any
agreement, arrangement or instrument to which the Seller is party or the
constating documents of the Seller, or any Encumbrance, lease, contract, order,
judgment, regulation or other restriction or obligation of any kind by which the
Seller or any of its Assets is bound;

(ii)
subject to obtaining Competition Act Approval, contravene or conflict with any
laws or regulations binding upon or applicable to the Seller or its Shares; or

(iii)
result in the creation, imposition or enforcement of any Encumbrance on or over
any of the Shares.

(g)
Canadian Residence.  None of the Sellers is a “non-resident” of Canada within
the meaning of section 116 of the Act.

(h)
Holdco Matters. Each Seller selling Shares in a Holdco (the “Relevant Holdco”)
represents and warrants in respect of such Relevant Holdco that:

(i)
Incorporation and Existence.  The Relevant Holdco is a corporation duly
incorporated and validly existing under the laws of Ontario.


12

--------------------------------------------------------------------------------




(ii)
Capacity. The Relevant Holdco has the capacity and authority to own its shares
in the capital of the Corporation.

(iii)
Authorization of Share Transfer. The Relevant Holdco has taken, or on or prior
to the Closing Date will have taken, all action necessary to authorize the
transfer of Holdco Shares pursuant to this Agreement.

(iv)
Holdco Capital.

A.
The authorized share capital of the Relevant Holdco and number of shares issued
and outstanding are as shown in SCHEDULE C.

B.
The number and class of Holdco Shares owned by each Seller legally, in the case
of trusts, and legally and beneficially, in the case of individuals, is as set
out opposite each Seller's name in SCHEDULE A.

C.
The Holdco Shares held by the members of a Seller Group constitute all of the
issued and outstanding capital of the Relevant Holdco.

D.
There are no restrictions on the transfer of the Holdco Shares.

E.
No Person other than the Buyer has any oral or written agreement, option,
warrant, right, privilege or any other right, commitment or arrangement of any
character capable of becoming any of the foregoing (whether legal, equitable,
contractual or otherwise) for the purchase, subscription or issuance of any
shares in the Relevant Holdco.

F.
There are no shareholders' agreements, pooling agreements, voting trusts,
proxies or other similar agreements, arrangements or understandings with respect
to the ownership or voting of any of the Holdco Shares.

(v)
Constating Documents. A true copy of the articles and all by-laws of the
Relevant Holdco has been made available to the Buyer on or before the date
hereof.

(vi)
Corporate Records.  The minute books of the Relevant Holdco are complete in all
material respects.

(vii)
No Other Assets. Except as disclosed in SCHEDULE G, the Relevant Holdco has
never had any Assets other than its shares in the capital of the Corporation,
distributions of profits from the Corporation and financial assets. Except as
disclosed in SCHEDULE G, the Relevant Holdco has never been an operating
company, has never had any liabilities or obligations which have not been
satisfied in full and has never been involved in any civil or criminal legal
proceeding, dispute or claim.

(viii)
Insolvency or Amalgamation.  Except for any Pre-Closing Reorganization, no
proceedings have been taken or authorized by any Person with respect to the
bankruptcy, insolvency, liquidation, dissolution or winding-up of the Relevant
Holdco or with respect to any amalgamation, merger, consolidation, arrangement
or reorganization relating to the Relevant Holdco.

(ix)
Applicable Laws.  The Relevant Holdco is in material compliance with all
Applicable Laws.

(x)
Financial Statements.  The Relevant Holdco's Holdco Financial Statements have
been prepared in accordance with GAAP, consistently applied throughout the
period to which they relate. The balance sheets contained in the Holdco
Financial Statements fairly present in all material respects the financial
position of the Holdco as at the date specified therein.

(xi)
Guarantees.  The Relevant Holdco has no guarantees, indemnities or contingent or
indirect obligations with respect to the liabilities or obligations of any other
Person.

(xii)
Employees. The Relevant Holdco does not have, and has never had, any employees.

(xiii)
Tax Matters.

A.
The Relevant Holdco has duly filed in an accurate manner all returns, reports,
forms or other information required to be filed with respect to any Taxes.

B.
The Relevant Holdco has paid all Taxes required to be paid up to and including
the Closing Date.

C.
There is no agreement, waiver or other arrangement providing for an extension of
time with respect to the filing of any return in respect of Taxes, or payment of
any Taxes by the Relevant Holdco, nor is there any action, suit, litigation,
arbitration, proceeding, governmental proceeding, investigation or claim,
including appeals and applications for review, in progress, pending, or to the
Knowledge of the Sellers, Threatened against or relating to the Relevant Holdco.

D.
The Relevant Holdco has withheld, and will continue until the Closing Date to
withhold, any Taxes that are required by Applicable Laws to be withheld and has
timely paid or remitted, and will continue until the Closing Date to pay and
remit, on a timely basis, the full amount of any Taxes that have been or will be
withheld, to the applicable Governmental Authority.


13

--------------------------------------------------------------------------------




E.
The Relevant Holdco does not have any outstanding assessments for Taxes and, to
the Knowledge of the Sellers, there are no threatened or potential assessments
or other proceedings, negotiations or investigations in respect of Taxes,
against the Relevant Holdco.

F.
The Relevant Holdco is not subject to liability for Taxes of any other Person.
The Relevant Holdco has not acquired property from any Person in circumstances
where it did or could become liable for any Taxes of such Person. The value of
the consideration paid or received by the Relevant Holdco for the acquisition,
sale, transfer or provision of property (including intangibles) or the provision
of services (including financial transactions) from or to a Person with whom it
was not dealing at arm's length within the meaning of the Act was equal to the
estimated fair market value of such property acquired, provided or sold or
services purchased or provided. The Relevant Holdco has not entered into any
agreement with, or provided any undertaking to, any Person pursuant to which it
has assumed liability for the payment of income Taxes owing by such Person.

(i)
Governmental Authorization. Except for the Competition Act Approval, the
execution, delivery and performance of this Agreement by the Sellers requires no
action by, consent or approval of, or filing with, any Governmental Authority.



CORPORATION, SUBSIDIARIES, BUSINESS AND ASSETS
(j)
Corporate Matters.  The Corporation is a corporation duly incorporated and
validly existing under the laws of Ontario. Neither the nature of the Business
nor the location or character of the Assets of the Corporation requires that the
Corporation be registered in any other jurisdiction. The Subsidiaries are duly
incorporated under the laws of Delaware and qualified as a foreign corporation
in all jurisdictions where the nature of their respective Businesses or the
nature and location of their respective Assets requires such qualification and
where the failure to do so would reasonably be expected to have a Material
Adverse Change. Neither the nature of the Business nor the location or character
of the Assets of the Subsidiaries requires the Subsidiaries to be registered in
any other jurisdiction.

(k)
Authorized and Issued Capital.  The authorized and issued share capital of the
Corporation and the Subsidiaries is set out on SCHEDULE C. Except for employee
options which will be terminated on or before Closing, no Person other than the
Buyer has any oral or written agreement, option, warrant, right, privilege or
any other right, commitment or arrangement of any character capable of becoming
any of the foregoing (whether legal, equitable, contractual or otherwise) for
the purchase, subscription or issuance of any shares in any of the Corporation
or the Subsidiaries. There are no voting trusts, voting agreements, proxies,
shareholder agreements or other similar agreements that may affect the voting or
transfer of the Shares or any of the other shares of the Corporation or the
Subsidiaries.

(l)
Capacity to Carry on Business.  The Corporation and the Subsidiaries have all
necessary corporate powers and qualifications to own their respective Assets and
to carry on their respective Businesses as they are now being operated and
carried on.

(m)
Permits.  SCHEDULE H sets forth a complete list of all material authorizations,
licences and permits (together, “Permits”) from any Person, Governmental
Authority or other body issued or granted to the Corporation or the
Subsidiaries. To the Knowledge of the Sellers, all such Permits are validly
possessed by the Corporation or the Subsidiaries, as applicable, and the
Corporation or the Subsidiaries, as applicable, are in compliance with all
material terms and conditions thereof. Except as disclosed in SCHEDULE I, the
Corporation possesses or has applied for all Permits necessary in connection
with the conduct of its business as currently conducted other than such Permits
the absence of which would not reasonably be expected to have a Material Adverse
Change.

(n)
Insolvency or Amalgamation.  No proceedings have been taken or authorized by any
Person with respect to the bankruptcy, insolvency, liquidation, dissolution or
winding-up of the Corporation or the Subsidiaries or with respect to any
amalgamation, merger, consolidation, arrangement or reorganization relating to
the Corporation or the Subsidiaries.

(o)
Financial Statements.  Except as disclosed in SCHEDULE I, the Financial
Statements have been prepared in accordance with GAAP, consistently applied
throughout the periods to which they relate. The balance sheets contained in the
Financial Statements fairly present in all material respects the financial
position of the Corporation and the Subsidiaries as at the Balance Sheet Date.
Since the Balance Sheet Date there has been no Material Adverse Change.

(p)
Interim Financial Statements.  The Interim Financial Statements have been
prepared in accordance with GAAP, applied on a basis consistent with that of the
Financial Statements, except for the absence of footnote


14

--------------------------------------------------------------------------------




disclosure and year-end adjustments and fairly present in all material respects
the financial position of the Corporation and the Subsidiaries as at the date of
the Interim Financial Statements.
(q)
Liabilities.  Except to the extent expressly disclosed in the Schedules hereto
or reserved against in the Financial Statements or incurred since the Balance
Sheet Date in the ordinary course of the Business, neither the Corporation nor
any Subsidiary has any outstanding indebtedness or material obligations (whether
accrued, absolute, contingent or otherwise) of a nature required by GAAP to be
reflected in the Financial Statements. Any liabilities or obligations incurred
in the ordinary course of the Business since the Balance Sheet Date have not,
and will not, result in a Material Adverse Change.

(r)
Litigation.  Except as disclosed in SCHEDULE I, there is no Legal Proceeding in
progress or pending or, to the Knowledge of the Sellers, Threatened against or
relating to the Corporation or the Subsidiaries or any of their respective
Assets or title thereto, nor, to the Knowledge of the Sellers, is there any
factual or legal basis upon which any such Legal Proceeding might be commenced
with any reasonable likelihood of success. There is no judgement, decree,
injunction, rule or order of any court or Governmental Authority outstanding
against the Corporation or the Subsidiaries or any of their respective Assets.

(s)
Guarantees.  Except for those provided in connection with the Credit Facilities,
none of the Corporation or the Subsidiaries has any guarantees, indemnities or
contingent or indirect obligations with respect to the liabilities or
obligations of any other Person.

(t)
Indebtedness to Sellers.  Except for the payment of salaries and reimbursement
for out-of-pocket expenses in the ordinary course of the Business, neither the
Corporation nor any Subsidiary is indebted to any Seller or any director,
officer or employee of the Corporation or any Affiliate of any of them.

(u)
Accounts Receivable.  All accounts receivable of the Corporation and the
Subsidiaries: (i) are recorded in the Financial Records; and (ii) are valid
obligations enforceable against the account debtor and not subject to set-off,
counter-claim or other defences, which arose in the ordinary course of Business.
The reserve taken for doubtful or bad debts in the Financial Statements and
Interim Financial Statements is consistent with the past experience and practice
of the Corporation and to the Knowledge of the Sellers, no account debtors with
material accounts at Closing have sustained any material change of circumstances
such as would negatively impact their ability to pay. Except as disclosed in
SCHEDULE I, no internal policy of the Corporation with respect to customer
credit has been amended since December 31, 2012.

(v)
Corporate Records.  The minute books of the Corporation and each Subsidiary are
complete in all material respects.

(w)
Advisory Fees.  Except as disclosed in SCHEDULE I, there is no investment
banker, broker, finder or other intermediary or advisor that has been retained
by or is authorized to act on behalf of the Corporation, the Subsidiaries, the
Holdcos or any Seller who might be entitled to any fee, commission or
reimbursement from the Buyer, the Corporation or any Subsidiary and for greater
clarity, the transaction fee disclosed in connection with 3.1(w) - Advisory Fees
in SCHEDULE I will be deemed to have been incurred immediately prior to Closing.

(x)
Material Contracts.  Except as disclosed in SCHEDULE I, all Material Contracts
to which the Corporation or a Subsidiary is party are valid and subsisting, in
full force and effect, and are enforceable by the Corporation or the
Subsidiaries, as applicable, in accordance with their terms, except as limited
by Applicable Laws affecting the enforcement of creditors' rights generally, by
general equitable principles or by the discretion of any Governmental Authority
before which any Legal Proceeding seeking enforcement may be brought. The
Corporation and the Subsidiaries are not, and, to the Knowledge of the Sellers,
no other party to any Material Agreement is, in default under any Material
Contract in any material respect, nor has any event occurred which, with the
lapse of time or giving of notice or both, would constitute a material default
under any Material Agreement by the Corporation or the Subsidiaries.

(y)
Assets.  Each of the Corporation and the Subsidiaries has good and marketable
legal and beneficial title to its respective Assets, free and clear of any
Encumbrances other than Permitted Encumbrances. The Assets owned, licensed or
leased by the Corporation and the Subsidiaries constitute all of the Assets used
or held for use in connection with the Business and are sufficient to permit the
continued operation of the Business in substantially the same manner as
conducted in the year ended on the Balance Sheet Date. SCHEDULE J sets out a
complete and accurate list of all locations where Assets of the Corporation and
the Subsidiaries are located. Except as disclosed in SCHEDULE I, there is no
agreement or other right outstanding in favour of any Person for the purchase
from any of the Corporation or the Subsidiaries of the Business or any of its
Assets.

(z)
Leased Assets.  SCHEDULE K sets out details of all personal property other than
office or telephone equipment in respect of which any of the Corporation or the
Subsidiaries is lessee or licensee and describes the leases, licences,
agreements or other documentation relating to them. All such leases, licences,
agreements and documentation are valid and subsisting, all rental and other
payments or obligations required to be paid or made by the Corporation or the
Subsidiaries, as applicable, pursuant to them have been duly paid and none of
the Corporation or the Subsidiaries is otherwise in default in meeting its
obligations under them.


15

--------------------------------------------------------------------------------




(aa)
Owned Real Property.

(i)
SCHEDULE L sets forth a complete list of the Owned Real Property, in each case
by reference to the owner, municipal address and legal description.

(ii)
Except as disclosed in SCHEDULE I, the Corporation or one of the Subsidiaries,
as applicable, is the legal and beneficial owner of the Owned Real Property in
fee simple, with good and marketable title thereto, free and clear of all
Encumbrances other than Permitted Encumbrances.

(iii)
Except as disclosed in SCHEDULE I and save for any documentation registered on
title to the Owned Real Property or delivered to the Buyer prior to the date
hereof, there are no agreements, undertakings or other documents which adversely
affect the title to, or ownership of, or the right to occupy, the Owned Real
Property and easement rights relating to the Owned Real Property.

(iv)
Except as disclosed in SCHEDULE I, all accounts for work and services performed
or materials placed or furnished upon or in respect of the construction and
completion of any of the buildings, improvements or other structures constructed
on the Owned Real Property have been fully paid and no one is entitled to claim
a lien under the Construction Lien Act, R.S.O. 1990, Chapter C.30, or other
similar legislation for such work performed by or on behalf of the Corporation
or the Subsidiaries.

(v)
Except as disclosed in SCHEDULE I or as may be disclosed on title, the
operations of the Corporation from the Real Property are not subject to any
restriction or limitation that would materially adversely affect the Corporation
and are not in contravention of any Applicable Laws.

(vi)
The Corporation has not received notice of any assessment or any capital charges
or levies assessed or proposed to be assessed against any of its Assets by a
Governmental Authority or that any Governmental Authority intends to require the
Corporation to pay for any future roads, utilities or services relating to the
Real Property.

(vii)
Except as disclosed in SCHEDULE I all improvements (including all plant,
buildings, structures, erections, appurtenances and fixtures) situated on or
forming part of the Real Property were completed in a good and competent manner
and in all material respects in accordance with the requirements of all
applicable Governmental Authorities and all such improvements are free of
material defect.

(viii)
The Real Property is serviced by all private and public utility services that
are necessary for the operations of the Corporation and/or the Subsidiaries on
the Real Property.

(ix)
To the Knowledge of the Sellers, neither the Corporation nor the Subsidiaries
have received a deficiency notice, request or written advice of any breach of
any Applicable Law in respect of the Owned Real Property which could, if not
corrected, become a work order or could require performance of work or
expenditure of money to correct.

(x)
Access. To the Knowledge of the Sellers, the Corporation and the Subsidiaries
have such rights of entry and exit to and from its Real Property as are
reasonably necessary to carry on the Business substantially in the manner in
which it is currently carried on.

(xi)
Flood Hazard Area. Except as disclosed in SCHEDULE I, to the Knowledge of the
Sellers, no portion of the Real Property is located in a flood hazard area as
designated by a Governmental Authority or is subject to any flood hazard
restrictions or fill regulations of any Governmental Authority.

(xii)
No Work Orders. To the Knowledge of the Sellers, there are no work orders
outstanding against the Owned Real Property and neither the Corporation nor the
Subsidiaries have received a deficiency notice, request or written advice of any
breach of any Applicable Law in respect of the foregoing which could, if not
corrected, become a work order or could require performance of work or
expenditure of money to correct.

(xiii)
Zoning. To the Knowledge of the Sellers, the Owned Real Property is zoned to
permit current uses and the buildings and improvements situate on the Owned Real
Property comply in all material respects with the by-laws and building codes of
each municipality in which they are situate. To the Knowledge of the Sellers, no
part of the Owned Real Property is subject to any building or use restriction
that would restrict or prevent the use and operation of the Owned Real Property
for its current use. To the Knowledge of the Sellers, neither the Corporation
nor the Subsidiaries have outstanding any application for a re-zoning of any of
the Owned Real Property and the Sellers are not aware of any proposed or pending
change to any zoning affecting the Owned Real Property.


16

--------------------------------------------------------------------------------




(xiv)
Boundaries. To the Knowledge of the Sellers, the buildings and improvements
situate on the Owned Real Property are located wholly within the boundaries of
such Owned Real Property. To the Knowledge of the Sellers, there are no
encroachments affecting the Owned Real Property which could affect the ability
of the Corporation or the Subsidiaries to carry on the operations of the
Business as they have been carried on in the past or which in the aggregate
materially detract from the value of the Owned Real Property.

(xv)
Permitted Encumbrances. To the Knowledge of the Sellers, all Permitted
Encumbrances which are easements or registered agreements or restrictions are in
good standing. To the Knowledge of the Sellers, each of the Corporation and
Subsidiaries subject thereto, and, if relevant, each other Person who is a party
thereto, has performed all obligations required to be performed by it thereunder
and is not in breach or default in any respect thereunder.

(xvi)
Easements. To the Knowledge of the Sellers, none of the easements, rights-of-way
and other similar appurtenant interests necessary for the continued use and
operation of the Business requires the consent of any other party thereto with
respect to the Closing.

(xvii)
Title. To the Knowledge of the Sellers, there are no matters affecting the
right, title and interest of the Corporation or the Subsidiaries in and to the
Owned Real Property which, in the aggregate, would adversely affect the ability
to carry on the Business upon the Owned Real Property substantially in the
manner in which such operations are currently carried on.

(ab)
Leased Real Property.

(i)
SCHEDULE M sets forth a complete list of the Leased Real Property. The Sellers
have made available to the Buyer complete copies of each Real Property Lease
and, except as may be noted in SCHEDULE M, each Real Property Lease is valid and
in full force and effect.

(ii)
All payments required to be made by the Corporation or any Subsidiary, as
applicable, pursuant to the Real Property Leases have been paid. Neither the
Corporation nor any Subsidiary is in default in meeting any of its obligations
under any of the Real Property Leases, and to the Knowledge of the Sellers, no
event exists which but for the passage of time or the giving of notice, or both,
would constitute a default of the Corporation or any Subsidiary under the Real
Property Leases in any material respect and no party to any Real Property Lease
has claimed any default by the Corporation or the Subsidiaries or, to the
Knowledge of the Sellers, is taking action purportedly based on such a default..

(iii)
To the Knowledge of the Sellers, and subject to SCHEDULE I, none of the
landlords, sublandlords, tenants, subtenants or other relevant parties under any
of the Real Property Leases is in default in meeting any of its obligations
under Real Property Leases to which it is a party.

(iv)
None of the Corporation or the Subsidiaries has waived, or omitted to take any
action in respect of, any material rights under any of the Real Property Leases.

(ac)
Non Disturbance Agreements. To the Knowledge of the Sellers, there are no
non-disturbance agreements, lessor forbearance agreements, lessor waiver
agreements or similar agreements affecting any of the Real Property Leases.

(ad)
Real Property Generally. The Corporation or the Subsidiaries, as applicable,
hold all rights necessary for the continued possession, enjoyment and use of the
Real Property for their present purpose without any restriction.

(ae)
Plant and Equipment.  All plant, equipment, vehicles and other equipment owned
or used by the Corporation or the Subsidiaries are:

(i)
in a good state of repair and condition and in satisfactory working order and
have been regularly and properly maintained, ordinary wear and tear excepted;
and

(ii)
capable of doing the work for which they were designed or purchased.

(af)
Inventories.  The Corporation's and Subsidiaries' inventories of raw materials,
components, work in progress and finished goods now held and reflected in the
Financial Statements or Interim Financial Statements are:

(i)
adequate in relation to the current trading requirements of the Business and not
excessive;

(ii)
not obsolete, unusable, unmarketable or inappropriate to the Business as it is
currently carried out; and

(iii)
in good condition, free from defects and capable of being sold by the
Corporation and the Subsidiaries, as applicable, in the ordinary course of the
Business.

(ag)
Interests in other Businesses.  Other than the Subsidiaries, the Corporation
does not, directly or indirectly, own any shares in or other securities of, or
have any interest in the Assets or business of, any other Person.

(ah)
Intellectual Property Rights. SCHEDULE N lists all registrations and pending
applications for the Intellectual Property Rights owned by the Corporation or
the Subsidiaries. All Intellectual Property Rights used in the course of the
Business are either legally and beneficially owned by the Corporation


17

--------------------------------------------------------------------------------




or the Subsidiaries or are licensed to the Corporation or the Subsidiaries under
valid and binding licence agreements and, in each case, are free from any
Encumbrance other than Permitted Encumbrances. The Corporation and its
Subsidiaries do not own any registrations or pending applications for
Intellectual Property Rights other than those listed in SCHEDULE N.
(ai)
Non-infringement. To the Knowledge of the Sellers, the conduct of the Business
does not infringe the Intellectual Property Rights of any Person and is in
accordance with all agreements pursuant to which the Corporation or the
Subsidiaries have the right to use or license any third party Intellectual
Property Rights. To the Knowledge of the Sellers, none of the Corporation or the
Subsidiaries has received notice that any Person has instituted or Threatened
any proceeding or action against the Corporation or any of the Subsidiaries
alleging any infringement by the Corporation or the Subsidiaries of any
Intellectual Property Rights of any Person within the past five years.

(aj)
Non-infringement by Third Party. To the Knowledge of the Sellers, there is no
challenge, infringement or other violation of any of the Corporation's or
Subsidiaries' Intellectual Property Rights by any third party.

(ak)
Insurance.  Particulars of all insurance policies maintained by the Corporation
and Subsidiaries are listed in SCHEDULE O. The Corporation and the Subsidiaries
maintain insurance policies in force against loss on such Assets, against such
risks, in such amounts and to such limits as is in accordance with prudent
business practices for corporations such as the Corporation and the
Subsidiaries, in each case having regard to the location, age and character of
its Assets. The Corporation and the Subsidiaries have complied in all material
respects with all requirements of such insurance, including the payment of all
premiums and the prompt giving of notice of any claim.

(al)
Applicable Laws.  To the Knowledge of the Sellers, the Corporation and the
Subsidiaries are in material compliance with all Applicable Laws, except as
disclosed in SCHEDULE I and except for such non-compliance which would not
reasonably be expected to result in a Material Adverse Change.

(am)
Employees.  

(i)
Privacy Laws. The Corporation is in full compliance with the Personal
Information Protection and Electronic Documents Act, S.C. 2000, c.5., except for
such non-compliance which would not reasonably be expected to result in a
Material Adverse Change.

(ii)
Employees. SCHEDULE P contains a complete and up-to-date list of all employees
of the Corporation and the Subsidiaries specifying the length of service, the
job title or classification, level of remuneration, and if the employee is not
actively employed as of the date of this Agreement, the reason why.

(iii)
Outstanding Offers. No outstanding offer of employment has been made by the
Corporation or the Subsidiaries to any person, nor has any person accepted an
offer of employment made by the Corporation or the Subsidiaries who has not yet
commenced employment with the Corporation or the Subsidiaries.

(iv)
Claims. There are no complaints, appeals, claims or charges pending or
outstanding at any tribunal or agency or, to the Knowledge of the Sellers,
Threatened, nor are there any orders, decisions, directions or convictions
currently registered or outstanding by any tribunal or agency against, or in
respect of, the Corporation or the Subsidiaries under or in respect of any
Applicable Law or regulations relating to employment, employment practices,
workers' compensation or the protection of the health and safety of employees.

(v)
Collective Agreements.

(a)
No trade union, counsel of trade unions, employee bargaining agency or
affiliated bargaining agent:

(i)
holds bargaining rights with respect to any employees of the Corporation or the
Subsidiaries by way of certification, interim certification, voluntary
recognition, designation or successor rights;

(ii)
has applied to be certified as the bargaining agent of any employees of the
Corporation or the Subsidiaries within the last year; or

(iii)
has applied to have the Corporation or the Subsidiaries declared a related
employer or successor employer pursuant to applicable labour legislation.

(b)
To the Knowledge of the Sellers, there are no actual, threatened or pending,
organizing activities of any trade union, counsel of trade unions, employee
bargaining agency or affiliated bargaining agent or any actual, threatened or
pending unfair labour


18

--------------------------------------------------------------------------------




practice complaints, strikes, work stoppages, picketing, lock-outs, boycotts,
slowdowns, arbitrations, grievances, complaints, charges or similar labour
related disputes or proceedings pertaining to the Corporation or the
Subsidiaries, and there have not been any such activities or disputes or
proceedings within the last year, except as disclosed in SCHEDULE Q.
(vi)
Vacation Pay. Except as disclosed in SCHEDULE Q, all vacation pay for employees
of the Corporation or the Subsidiaries is properly reflected and accrued in the
books and accounts of the Corporation.

(vii)
Terms and Conditions. Except as disclosed in SCHEDULE I, since the Balance Sheet
Date, except in the ordinary course of business and consistent with the
Corporation's past practices, there have been no increases or decreases in
staffing levels of the Corporation or the Subsidiaries and there have been no
material changes in the terms and conditions of employment of any employees of
the Corporation or the Subsidiaries, including their salaries, remuneration and
any other payments to them, and there have been no material changes in any
remuneration payable or benefits provided to any officer, director, consultant,
independent or dependent contractor or agent of the Corporation or the
Subsidiaries, and the Corporation or the Subsidiaries has not agreed or
otherwise become committed to materially change any of the foregoing since that
date.

(viii)
Employee Benefit Plans. SCHEDULE R contains a complete and accurate list of each
Employee Benefit Plan. All of the Employee Benefit Plans, and all contributions
to and payments from such Employee Benefit Plans, are and have been made,
established, registered, qualified (if applicable) invested and administered in
all material respects in accordance with all Applicable Laws or other
legislative, administrative or judicial proclamations applicable to the Employee
Benefit Plans and; the terms of the Employee Benefit Plans. Except as disclosed
in SCHEDULE I, neither the execution, delivery or performance of this Agreement,
nor the consummation of any of the other transactions contemplated by this
Agreement, will result in any bonus, golden parachute, severance or other
payment or obligation to any current or former employee or director of the
Corporation or the Subsidiaries, materially increase the benefits payable or
provided under any Employee Benefit Plan, result in any acceleration of the time
of payment or vesting of any such benefit, or increase or accelerate employer
contributions thereunder.

(an)
Environmental. Except as described in SCHEDULE I:

(i)
the Business is and has been, and the associated Assets are, in compliance in
all material respects with Environmental Laws, except where the failure to be in
compliance would not result in a Material Adverse Change;

(ii)
the Corporation and the Subsidiaries have obtained all permits, licences and
authorizations required under Environmental Laws for the operation of the
Business, or any part thereof, (the “Environmental Permits”), except where the
failure to possess any such Environmental Permit would not reasonably be
expected to result in a Material Adverse Change. All of such Environmental
Permits are described in SCHEDULE H. Each such Environmental Permit is valid and
subsisting, and none of the Corporation or the Subsidiaries is in default or
breach, in any material respect, of any of such Environmental Permits and no
proceeding is pending or, to the Knowledge of the Sellers, Threatened to revoke,
amend or limit any Environmental Permit. Subject to receipt of Required
Consents, none of the Environmental Permits will become void, or be in default,
as a result of this Agreement or the completion of the transactions contemplated
in this Agreement;

(iii)
none of the Corporation or the Subsidiaries has received written notice of, nor
been prosecuted for, an offence alleging violation of, or non-compliance with,
any Environmental Laws. To the Knowledge of the Sellers, there are no facts that
could give rise to a notice of non-compliance with any Environmental Law which
would result in a Material Adverse Change. None of the Corporation or the
Subsidiaries has received written notice of or have knowledge, to the Knowledge
of the Sellers, of a threatened order of a Government Authority relating to
Environmental Laws requiring any work, repairs, construction or capital
expenditures to be made with respect to the Business or Assets;

(iv)
none of the Corporation or the Subsidiaries has received written notice or have
knowledge, to the Knowledge of the Sellers, of a threatened proceeding by a
Governmental Authority, or a lawsuit, making a demand for damages or alleging
other potential liability with respect to violations of Environmental Laws;


19

--------------------------------------------------------------------------------




(v)
none of the Corporation or the Subsidiaries has used the Assets to generate,
manufacture, process, distribute, use, treat, store, dispose of, transport or
handle any Hazardous Substance except in compliance with Environmental Laws in
all material respects;

(vi)
none of the Corporation or the Subsidiaries has caused or permitted the release
of any Hazardous Substance in, under or on its Real Property except in
compliance with Environmental Laws in all material respects;

(vii)
the Corporation and the Subsidiaries have provided the Buyer with copies of all
analyses and monitoring data for soil, groundwater and surface water and all
reports pertaining to any environmental assessments or audits relating to the
Corporation and the Subsidiaries that are in the possession or control of the
Corporation and the Subsidiaries;

(viii)
the Corporation and the Subsidiaries maintained all environmental and operating
documents and records in the manner and for the time periods required by
Environmental Laws; and

(ix)
neither the Corporation nor the Subsidiaries has breached any obligation to
report to any Governmental Authority imposed by any Environmental Law.

(ao)
Tax Filings and Payments. The Corporation and the Subsidiaries have:

(i)
duly filed in an accurate manner all returns, reports, forms or other
information required to be filed with respect to any Taxes; and

(ii)
paid all Taxes for all previous years required to be paid up to and including
the Closing Date.

(ap)
Tax Dispute Matters.

(i)
There is no agreement, waiver or other arrangement providing for an extension of
time with respect to the filing of any return in respect of Taxes, or payment of
any Taxes by any of the Corporation or the Subsidiaries, nor is there any
action, suit, litigation, arbitration, proceeding, governmental proceeding,
investigation or claim, including appeals and applications for review, in
progress, or to the Knowledge of the Sellers, Threatened or pending against or
relating to the Corporation or the Subsidiaries, except as disclosed in SCHEDULE
I.

(ii)
the Corporation and the Subsidiaries have withheld, and will continue until the
Closing Date to withhold, any Taxes that are required by Applicable Laws to be
withheld and has timely paid or remitted, and will continue until the Closing
Date to pay and remit, on a timely basis, the full amount of any Taxes that have
been or will be withheld, to the applicable Governmental Authority;

(iii)
none of the Corporation or the Subsidiaries has any outstanding assessments for
Taxes and, to the Knowledge of the Sellers, there are no threatened or potential
assessments or other proceedings, negotiations or investigations in respect of
Taxes, against the Corporation or the Subsidiaries, except as disclosed in
SCHEDULE I;

(iv)
none of the Corporation or the Subsidiaries are subject to liability for Taxes
of any other Person. None of the Corporation or the Subsidiaries have acquired
property from any Person in circumstances where the said entity did or could
become liable for any Taxes of such Person. The value of the consideration paid
or received by the said entity for the acquisition, sale, transfer or provision
of property (including intangibles) or the provision of services (including
financial transactions) from or to a Person with whom the said entity was not
dealing at arm's length within the meaning of the Act was equal to the estimated
fair market value of such property acquired, provided or sold or services
purchased or provided. None of the Corporation or the Subsidiaries have entered
into any agreement with, or provided any undertaking to, any Person pursuant to
which it has assumed liability for the payment of income Taxes owing by such
Person;

(aq)
Canadian-Controlled Private Corporation. Immediately before execution of this
Agreement, the Corporation was a "Canadian-controlled private corporation"
within the meaning of that term under the Act.

(ar)
Withholdings and Remittances. The Corporation and the Subsidiaries have withheld
from each payment made to any of their present or former employees, officers and
directors, and to all non-resident Persons all amounts required by Applicable
Law to be withheld, and have remitted such withheld amounts to the appropriate
Governmental Authority. Each of the Corporation and the Subsidiaries has
remitted all pension plan contributions, employment insurance premiums, employer
health taxes and other Taxes payable by it in respect of its respective
employees to the proper Governmental Authority under Applicable Laws. The
Corporation and the Subsidiaries have charged, collected and remitted all Taxes
as required under Applicable Laws on any sale, supply or delivery whatsoever,
made by the Corporation or the Subsidiaries, as applicable.



2.Disclaimer of other Representations and Warranties

20

--------------------------------------------------------------------------------




.  The Sellers do not make and have not made any representations and warranties,
express or implied, in respect of the Corporation or the Subsidiaries other than
those expressly set forth in Section 3.1 and the Sellers expressly disclaim all
liability and responsibility for any representation, warranty, covenant,
agreement or statement made or information communicated (orally or in writing)
to the Buyer (including any opinion, information or advice that may have been
provided to the Buyer or any of its Affiliates by any Seller or any director,
officer, employee, accounting firm, legal counsel or other agent of the
Corporation or any Subsidiary). All implied warranties of merchantability and
fitness for a particular purpose are expressly excluded. It is also understood
that any cost estimates, projections or other predictions, any data, any
financial information or any memoranda or presentations are not and will not be
deemed to be or to include representations and warranties of the Sellers, except
to the extent otherwise expressly covered by the representations and warranties
of the Sellers hereunder. Notwithstanding anything to the contrary contained in
this Agreement or in any of the Schedules, any information disclosed in one
Schedule will be deemed to be disclosed for all purposes of this Agreement where
the relevance of such matter is or should be reasonably apparent. The disclosure
of any information will not be deemed to constitute an acknowledgement that such
information is required to be disclosed in connection with the representations
and warranties made by the Sellers in this Agreement or that it is material, nor
will such information be deemed to establish a standard of materiality (and the
actual standard of materiality may be higher or lower than the matters disclosed
by such information).
Part4





BUYER'S REPRESENTATIONS AND WARRANTIES


1.Representations and Warranties.  In order to induce the Sellers to enter into
and consummate this Agreement, the Buyer, severally in respect of paragraphs (a)
through (g) and each Parent, severally in respect of paragraphs (a) through (c),
represents and warrants to the Sellers that the following statements set out in
this Part 4 are true and correct:
(a)
Corporate Matters.  The Buyer and each Parent:

(i)
is a corporation duly incorporated and validly existing under the laws of its
jurisdiction of incorporation;

(ii)
has the capacity and authority to execute and deliver this Agreement and the
Closing Documents to which it is party and to complete the transactions
contemplated hereby; and

(iii)
has taken all action necessary to authorize the execution and delivery of, and
the observance and performance of its covenants and obligations under, this
Agreement and the Closing Documents, if any, to which it is party.

(b)
Execution, Delivery and Enforceability. This Agreement has been, and each
Closing Document to which the Buyer or either Parent is a party will on Closing
be, duly executed and delivered by the Buyer and each Parent, as applicable, and
this Agreement constitutes, and each Closing Document to which the Buyer or
either Parent is a party will on Closing constitute, a valid and binding
obligation of the Buyer and each Parent, as applicable, enforceable against the
Buyer and the Parents, as applicable, in accordance with its terms.

(c)
Non-Contravention.  The performance of this Agreement will not:

(i)
conflict with, or result in the breach of, or constitute a default under, any
agreement, arrangement or instrument to which the Buyer or either Parent is
party or the constating documents of the Buyer or either Parent, or any
Encumbrance, lease, contract, order, judgment, regulation or other restriction
or obligation of any kind by which the Buyer or either Parent or any of their
respective Assets is bound; or

(ii)
subject to obtaining Competition Act Approval, contravene or conflict with any
laws or regulations binding upon or applicable to the Buyer or either Parent.

(d)
Financial Ability. The Buyer has cash on hand or unconditional commitments from
lenders, copies of which have been provided to the Seller, in amounts sufficient
to allow it to pay the Purchase Price, including any adjustments, and all other
costs and expenses in connection with the consummation of the transactions
contemplated by this Agreement.

(e)
Litigation. There is no Legal Proceeding in progress or pending, or, to the
Knowledge of the Sellers, Threatened against or relating to the Buyer, nor, to
the Knowledge of the Buyer, is there any factual or legal basis upon which any
such Legal Proceeding might be commenced with any likelihood of success, and
there is no judgment, decree, injunction, rule or order outstanding against or
affecting the Buyer, which, if determined adversely to the Buyer, would prevent
the Buyer from paying the Purchase Price to the Sellers, enjoin, restrict or
prohibit the transfer of all or any part of the Shares as contemplated by this
Agreement or prevent the Buyer from fulfilling any of its obligations set out in
this Agreement or arising from this Agreement.


21

--------------------------------------------------------------------------------




(f)
Regulatory Approvals and Consents. Except for the Competition Act Approval, no
approval or filing with, notice to, or waiver from any Governmental Authority is
required to be obtained or made by the Buyer, and no consent is required nor is
any notice required to be given under any agreement to which the Buyer is a
party or by which it is bound, in connection with the execution and delivery of,
and performance by the Buyer of its obligations under, this Agreement or the
consummation of the transactions contemplated hereby.

(g)
Advisory Fees.  There is no investment banker, broker, finder or other
intermediary or advisor that has been retained by or is authorized to act on
behalf of the Buyer who might be entitled to any fee, commission or
reimbursement from the Sellers.



2.Due Diligence by Buyer. The Buyer acknowledges that it has conducted to its
satisfaction an independent investigation of the financial condition,
liabilities, results of operations and projected operations of the Corporation
and the Subsidiaries and the nature and condition of their respective Assets
and, in making the determination to proceed with the transactions contemplated
by this Agreement, has relied solely on the results of such investigation and
the representations and warranties in Section 3.1 as well as the Seller's
covenants set out in Section 5 and the Buyer's Conditions in Section 6, and,
except to the extent specifically set forth in Section 3.1.


Part5





COVENANTS OF THE PARTIES


1.Conduct of Business Prior to Closing.  Except as otherwise permitted by this
Agreement, during the period from the date of this Agreement to the Closing
Date, the Sellers will, and will cause the Corporation and the Subsidiaries to:
(a)
use its Commercially Reasonable Efforts to carry on the Business in the usual
and ordinary course, consistent with past practice, except as permitted by this
Agreement. Notwithstanding the foregoing, nothing contained in this Agreement
will prohibit the Corporation or the Subsidiaries, whether or not in the usual
and ordinary course of Business and whether or not consistent with past
practices, to pay or prepay any obligation or to pay, distribute or transfer any
cash to the Corporation or the Sellers;

(b)
continue in force all existing policies of insurance presently maintained by the
Corporation and maintain insurance on all the assets of the Corporation and the
Subsidiaries at least to the levels as they are insured on the date of this
Agreement and give all notices and present all claims under all such policies of
insurance in a due and timely fashion;

(c)
preserve intact the Business and the Assets, operations and affairs of the
Corporation and the Subsidiaries (other than the sale of Assets in the ordinary
course of the Business) and use Commercially Reasonable Efforts to preserve for
the Buyer the goodwill of suppliers, customers and others having business
relations with the Corporation and the Subsidiaries;

(d)
comply in all material respects with Applicable Laws affecting the operation of
the Business and pay all required Taxes;

(e)
subject to Section 5.1(a), above, pay and discharge all liabilities or
obligations of the Corporation and the Subsidiaries in the ordinary and usual
course of the Business consistent with past practice, except for such
liabilities or obligations as may be contested by the Corporation or the
Subsidiaries in good faith; and

(f)
not increase the compensation level of any employee, officer or director in any
material respect.

2.Restrictions Prior to Closing.  Except as otherwise permitted by this
Agreement or with the prior written consent of the Buyer, which will not be
unreasonably withheld, conditioned or delayed, during the period from the date
of this Agreement to the Closing Date, the Sellers will not and will ensure that
the Corporation and the Subsidiaries do not:
(a)
permit the Corporation or the Subsidiaries to incur or agree to incur any
liability other than in the ordinary course of the Business;

(b)
enter into, amend or terminate or agree to enter into, amend or terminate any
Material Contract;

(c)
create, allot, issue, purchase or redeem any of its share capital or acquire any
shares in any other corporation or agree to do so; or

(d)
permit the Working Capital to be less than the Required Working Capital.

3.Access to Information.  Between the date of this Agreement and the Closing
Date, the Sellers will (and will cause the Corporation and the Subsidiaries to)
give to the Buyer and its directors, officers, employees, agents and advisers
full access, during normal business hours, to all of the properties, employees,
books, records, databases, contacts, commitments and records of the Corporation
and the Subsidiaries, and will furnish to the Buyer any information reasonably
requested by it.

22

--------------------------------------------------------------------------------




4.
Consents.  The Sellers and the Buyer will each use Commercially Reasonable
Efforts to obtain, at or before Closing, all permits, consents, assignments,
approvals, certificates, registrations and authorizations required to permit the
completion of the transactions contemplated by this Agreement including consent
of the lenders under the Credit Facilities (“Required Consents”), a complete
list of which is set out in SCHEDULE S. The Buyer will cooperate with the
Sellers and will use Commercially Reasonable Efforts to assist the Sellers, to
obtain all Required Consents required to be obtained by the Sellers. The Sellers
will cooperate with the Buyer and will use Commercially Reasonable Efforts to
assist the Buyer, to obtain all Required Consents required to be obtained by the
Buyer. Each party will notify the other parties as soon as reasonably
practicable upon becoming aware of any fact or matter that may affect or prevent
obtaining the Required Consents and each time a Required Consent has been
obtained. The parties acknowledge and agree that no Seller, the Corporation, nor
any Subsidiary will be required to make any payment to any third party in order
to obtain any Required Consent unless the Buyer agrees to reimburse such
payment.

5.
Notification.  The Sellers will immediately notify the Buyer in writing of any
action or circumstance which may arise between the date of this Agreement and
the Closing Date which results, or may result, in:

(a)
a Material Adverse Change;

(b)
a breach of any representation or warranty of the Sellers contained in this
Agreement, if such representation or warranty were repeated at any time before
Closing by reference to the facts and circumstances then existing; or

(c)
any of the information provided in the Schedules to this Agreement becoming
untrue or incorrect in any material respect.

6.Confidentiality.  The parties acknowledge and agree that the following will
apply to the use and disclosure of Confidential Information:
(a)
the Buyer will not at any time use or disclose or permit there to be used or
disclosed any Confidential Information relating to or belonging to the
Corporation or the Subsidiaries except as permitted in the Confidentiality
Agreement;

(b)
the Buyer will treat all information received from or on behalf of the
Corporation or the Subsidiaries in connection with the transactions contemplated
in this Agreement as confidential and subject to the Confidentiality Agreement
and the Buyer will cause its officers, directors, employees, affiliates,
financial advisors and agents to comply with the provisions of the
Confidentiality Agreement with respect to such information;

(c)
the provisions of the Confidentiality Agreement are hereby incorporated in this
Agreement by reference with the same effect as if fully set forth herein and the
Buyer will comply with such terms as if it were also a party thereto; and

(d)
the parties acknowledge that the fulfillment of requirements to file with
Governmental Authorities, including those under the Competition Act and the
Investment Canada Act and other disclosures permitted or contemplated in this
Agreement do not constitute a breach of this paragraph.

7.Filings in Relation to obtaining Competition Act Approval.
(a)
Each of the parties hereto shall prepare and submit, and will cooperate with
each other in connection with the preparation and submission of, all
applications and filings as may be or become necessary or deemed advisable under
the Competition Act for or in connection with the consummation of the
transactions contemplated in this Agreement.

(b)
Without limiting the generality of subparagraph (a), the parties agree that:

(i)
as soon as is reasonably practicable, the Buyer and the Sellers will prepare and
file a pre-merger notification pursuant to Section 114(1) of the Competition Act
and a request for an advance ruling certificate pursuant to Section 102 of the
Competition Act (or, in the alternative, a no-action letter);

(ii)
the parties will promptly supply such additional or supplementary information as
may be requested by the Competition Bureau (Canada) with respect to the
Competition Act Approval, whether pursuant to Section 114 (2) of the Competition
Act or otherwise;

(iii)
to the extent it is reasonably practicable to do so having regard to the
circumstances then existing, cooperate with each other in connection with the
making of all filings with or responses to the Competition Bureau (Canada),
including providing copies to each other party and its advisors of all documents
proposed to be filed or submitted to the Competition Bureau (Canada) prior to
filing or responding, and, if requested, consider in good faith all reasonable
additions, deletions or changes suggested in connection therewith, provided that
any competitively sensitive, privileged or confidential matters will only be
shared with and between external counsel for the parties and will not be
exchanged between the parties hereto;

(iv)
to the extent it is reasonably practicable to do so having regard to the
circumstances then existing, promptly notify the other parties of any
communication to that party from the


23

--------------------------------------------------------------------------------




Competition Bureau (Canada) and permit the other party to review in advance any
proposed communication to the Competition Bureau (Canada);
(v)
to the extent it is reasonably practicable to do so having regard to the
circumstances then existing, not participate in any meeting with the Competition
Bureau (Canada) in respect of any filings, investigation or other inquiry unless
that party consults with the other party in advance and, to the extent permitted
by the Competition Bureau (Canada), gives the other party the opportunity to
attend and participate thereat; and

(vi)
they will not take any action that will have the effect of delaying, impairing
or impeding the receipt of the Competition Act Approval. For greater certainty,
other than as explicitly provided for in this section, the Buyer will not be
required to take any action to resolve any objections the Commissioner may have
to the transactions contemplated in this Agreement or to avoid or eliminate any
impediments to obtaining the Competition Act Approval.

(c)
The Buyer and Sellers each pay 50% of all governmental fees associated with any
filing under or pursuant to this Section 5.7, which will be paid at the time of
the applicable filing.

(d)
The Buyer will file a notification as required under Part III of the Investment
Canada Act (Canada) in the manner prescribed thereunder, within 30 days after
Closing.

8.Books and Records. The Buyer covenants to use reasonable care to preserve the
books and records of the Corporation, the Subsidiaries and the Holdcos delivered
to it for a period of six years from the Closing Date, or for such longer period
as is required by any Applicable Law, and will permit the Sellers or their
authorized representatives reasonable access thereto in connection with the
affairs of the Sellers.
9.
Pre-Closing Reorganization. Buyer agrees that any or all of the Sellers may, at
any time before Closing, implement a reorganization (“Pre-Closing
Reorganization”) in the manner described at SCHEDULE T, provided that any new
shareholders arising as a result of such reorganization will be bound by the
terms of this Agreement, deemed to be “Sellers” for the purpose of this
Agreement, obliged to sell their shares in the Relevant Holdco to the Buyer on
the terms and conditions contained herein, and required to provide all of the
representations, warranties and covenants that are provided by the Sellers
herein, shall assume all liabilities and duties of any shareholder or Seller for
whom such shareholder is the successor in interest, and provided further that
the Pre-Closing Reorganization: (a) will not have the effect of imposing any
incremental obligations for Taxes for the Buyer, the Holdcos, the Corporation or
the Subsidiaries; and (b) will not have an adverse effect on Holdcos, the
Corporation or the Subsidiaries or their respective businesses or Assets or
impose any cost, liability or expense on any of them that is not reimbursed by
Sellers. No Pre-Closing Reorganization will be considered in determining whether
a representation, warranty or covenant of the Sellers hereunder has been
breached, other than pursuant to the terms of this Section 5.9 but excluding the
consideration of the Competition Act Approval. The Sellers will provide written
notice to the Buyer upon completion of any Pre-Closing Reorganization together
with an updated SCHEDULE A reflecting any changes to Sellers, Shares and
Purchase Price allocation resulting from the Pre-Closing Reorganization (which
updated SCHEDULE A will be deemed to be incorporated into and form part of this
Agreement), and access to all relevant documentation relating to such
Pre-Closing Reorganization.

10.
Directors and Officers. If Closing occurs, the Buyer will, and will cause the
Corporation and the Subsidiaries to, take any necessary actions to provide that
all rights to indemnification, exculpation, expense reimbursement and all
limitations on liability existing in favour of any current or former officers,
directors or employee of the Corporation or the Subsidiaries, as provided in:
(a) its constating documents in effect as of the date hereof; or (b) any policy
of insurance or agreement in existence as of the date hereof; will, if
commercially reasonable, survive Closing and continue in full force and effect
for a period of not less than six years after the Closing Date.

11.
Taxes.

(a)
The Buyer will cause each of the Corporation, the Subsidiaries and each Holdco
to prepare and file Tax returns for all taxation years or periods ending on or
prior to the Closing Date on a timely basis. The Seller Representative will have
the opportunity to review such returns before they are filed. Such returns will
be prepared consistent with prior practice, except where otherwise required
under Applicable Law. The Buyer will cooperate with the Seller Representative to
effect such filings on a timely basis. The Buyer will cause the Corporation,
Holdcos and the Subsidiaries to remit any Taxes shown as owing on such Tax
returns in a timely manner.

(b)
The Buyer will provide notice to the Seller Representative of any inquiries made
by, discussions with or representations or submissions proposed to be made to
any taxation authority to the extent that the subject matter thereof relates to
representations, covenants or obligations of the Sellers hereunder or could
reasonably give rise to a right of indemnity hereunder. The Buyer will forthwith
advise the Seller Representative of the substance of any such inquiries or
discussions and provide the Seller Representative with copies of any written
communications from any taxation authority relating to such inquiries or
discussions. The Buyer will provide the Seller Representative a reasonable
opportunity


24

--------------------------------------------------------------------------------




to comment on any such representations or submissions and to attend any meeting
with any such taxation authority with respect to such matters.
(c)
The Buyer will provide the reasonable assistance of the employees or personnel
of the Buyer, Corporation, the Subsidiaries and the accounting and legal and
other representatives and advisors of the Buyer, the Corporation and the
Subsidiaries and otherwise take such reasonable steps to cooperate with the
Seller Representative and render all reasonable assistance, as the Seller
Representative may reasonably request (including, to the extent requested by the
Seller Representative, dealing directly with any taxation authority in relation
to audits, inquiries, discussions or disputes), with respect to all matters
relating to any inquiries, discussions or disputes where the subject matter
thereof relates to representations, covenants or obligations of the Sellers
hereunder or could reasonably be expected to give rise to a right of indemnity
hereunder.

(d)
The Buyer will, and will cause the Corporation, Holdcos and Subsidiaries to,
upon reasonable request of the Seller Representative, use all reasonable
commercial efforts to take reasonable steps, including obtaining any certificate
or other document from, or effect any filing with, any taxation authority as may
be considered desirable to mitigate, reduce or eliminate any Taxes that could be
imposed on the Corporation, Holdcos or Subsidiaries and that could reasonably
give rise to a right of indemnity hereunder, provided that the Buyer and the
Corporation will not be required to expend more than nominal amounts of money to
effect same, unless their reasonable costs of doing so are reimbursed by the
Sellers.

12.Working Capital Certificate. The Sellers will cause the Corporation to
provide the Buyer with one unaudited Working Capital statement within ten
Business Days after receipt of a written request from the Buyer (the
“Certificate Date”) (provided that such request is delivered more than ten
Business Days before Closing), such statement to be in keeping with the format
set out in SCHEDULE F and certified by the Seller Representative as being true
and complete to the Knowledge of the Sellers and prepared in accordance with
GAAP, applied consistently with the Corporation's past practices as used in its
preparation of Financial Statements (the “Working Capital Certificate”). Where
the request is made before the 15th day of the month, the Working Capital
Certificate will be current as of the close of business on the last Business Day
of the second month preceding the Certificate Date. Where the request is made
after the 15th day of the month the Working Capital Certificate will be current
as of the close of business on the last Business Day of the month immediately
preceding the Certificate Date.
13.
Accounts Receivable



(a)
The Buyer will cause the Corporation and the Subsidiaries to take commercially
reasonable efforts to collect accounts receivable which were outstanding as of
the Closing Date and included in the Working Capital Statement (“Existing
Accounts”), which efforts will be deemed not to include judicial action or legal
demand. After 120 days following Closing, the Seller Representative may
participate in the Corporation's collections efforts with respect to Existing
Accounts then outstanding and subject to this Section 5.13. Such participation
may include contacting customers directly, and the Buyer will cause the
Corporation and the Subsidiaries to cooperate with the Seller Representative by
providing information to enable the Seller Representative to participate in the
collection efforts, including the details of any outstanding Existing Accounts,
and the name and contact information for each applicable customer.

(b)
If the Buyer creates additional accounts receivable from an account debtor who
is also an account debtor under certain Existing Accounts after the Closing Date
(“New Accounts”), and such account debtor makes only partial payment of its
obligations in respect of the New Accounts and the Existing Accounts, such
partial payments will be allocated to payment of the New Accounts or Existing
Accounts as such account debtor designates in writing with its payments. If the
account debtor does not make any such designation, then for the purpose of this
section, such payments will be applied on a first-issued, first-paid basis. For
any account debtor in bankruptcy proceedings, such payments will be allocated as
determined by a court of competent jurisdiction.

(c)
During the period beginning on the Closing Date and ending on the 180th day
following Closing (the “Review Date”), the Buyer will provide the Seller
Representative with a report within five Business Days after the end of each
month listing all Existing Accounts and showing in detail any payment history as
well as, in reasonable detail, a description of collection efforts. After the
Review Date, the Buyer will provide the Seller Representative with such a report
within five Business Days after the end of each month only in respect of
Existing Accounts for which the Buyer received a reimbursement for an AR
Shortfall in accordance with this Section 5.13 until the earlier of: (a) the
date on which the parties agree not to take any further collection proceedings
in respect of such accounts; or (b) the


25

--------------------------------------------------------------------------------




date on which collection of the accounts becomes statute barred pursuant to
applicable limitations legislation.
(d)
The Buyer will produce a statement current to the Review Date (the “AR
Statement”) listing all Existing Accounts and identifying all amounts collected
with respect to such Existing Accounts and any collections of other accounts
receivable issued prior to Closing which were written off prior to Closing and
not included in the Working Capital Statement (“Other Pre-Closing Collections”),
which AR Statement will include a calculation showing, as applicable, either:

(i)
the amount by which the outstanding Existing Accounts exceeds the aggregate of
the reserve referred to in Section 3.1(u) and any Other Pre-Closing Collections
(as such amounts may be adjusted pursuant to the dispute resolution proceedings
described below) (“AR Shortfall”); provided that, in respect of Existing
Accounts which remain outstanding on the Review Date because of a customer
setting off obligations relating to its dealings with the Corporation or the
Subsidiaries after closing, the amount of any such set off will be excluded from
the amount of such Existing Account outstanding on the Review Date; or

(ii)
the amount by which the aggregate of the reserve referred to in Section 3.1(u)
and any Other Pre-Closing Collections exceeds the outstanding Existing Accounts
(as such amounts may be adjusted pursuant to the dispute resolution proceedings
described below) (“AR Surplus”).

(e)
The Buyer will deliver such AR Statement to the Seller Representative on or
before the fifth day of the month following the Review Date. Within ten Business
Days after receipt of the AR Statement, the Seller Representative will either:
confirm the calculation of AR Shortfall or AR Surplus, as applicable; or dispute
the calculation of AR Shortfall or AR Surplus, as applicable, setting out in
reasonable detail the Seller Representative's objections to the calculation. If
the Seller Representative disputes the AR Shortfall, the process for dispute
resolution in Section 2.4(d) will apply mutatis mutandis.

(f)
Upon confirmation of an AR Shortfall pursuant to (e), above, the Sellers will
pay 50% of the AR Shortfall (“Indemnification Amount”) to the Buyer as follows:
the Buyer will be entitled to withdraw the lesser of the Indemnification Amount
and the remaining balance of the Holdback within two days of notice to the
Escrow Agent to the Buyer, and the Sellers will pay any remaining outstanding
portion of the Indemnification Amount to the Buyer within five Business Days of
receipt of a written request from the Buyer. Upon confirmation of an AR Surplus
pursuant to (e), above, the Buyer will pay 50% of the AR Surplus to the Sellers
within five Business Days of receipt of a written request from the Seller
Representative.

(g)
In the event of a confirmed AR Shortfall the Sellers will have the right to pay
50% of any third party costs incurred to pursue collection of accounts after the
Review Date and in such event any collections made net of expenses will be
shared.

(h)
The Sellers will have the right, upon reasonable notice and during business
hours, to designate representatives to audit the financial records of the
Corporation and the Subsidiaries to confirm compliance with this Section 5.13.

(i)
Several sample calculations based on the provisions of this Section are set out
at SCHEDULE W for illustrative purposes.

14.Environmental.
(a)
The parties will jointly engage WESA to perform and complete as soon as
reasonably practicable the Additional Environmental Diligence and provide a
report (“WESA Report”) to the parties. If, in the course of conducting the
Additional Environmental Diligence, WESA identifies:

(i)
the presence of any contamination that, if brought to the attention of the
Ministry of the Environment, would result in the issuance of a remediation order
against the Corporation excluding, for certainty, orders arising due to the
absence of an environmental compliance approval (“MOE Event”);

(ii)
the presence of contamination that has migrated, is, or may imminently be,
migrating off of the Owned Real Property at a level in excess of applicable
standard from the “Soil, Ground Water and Sediment Standards for Use under Part
XV.1 of the Environmental Protection Act” published by the Ministry of the
Environment and dated April 15, 2011 (“Migration Event”); or

(iii)
the presence of any contamination (other than those parameters excluded by the
public health unit) exceeding the Ontario Drinking Water Quality Standards in a
groundwater aquifer that is used for drinking water within 250 metres of the
boundary of the Owned Real Property (“Water Event”);

then the parties will direct WESA to provide its reasonable estimate of the cost
of remediating such condition, in the case of an MOE Event, such that the
Ministry of Environment would not issue a

26

--------------------------------------------------------------------------------




remediation order, and in the case of an Environmental Event, to the applicable
standard described above, and include such estimate in the WESA Report.
(b)
If the WESA Report identifies one or more MOE Events with an aggregate estimated
remediation cost of $1,000,000 or less, then the Closing Working Capital will be
deemed to be reduced by an amount equal to such aggregate estimated remediation
cost.

(c)
If the WESA Report identifies one or more Migration Events or Water Events
(together, “Environmental Events”) and the aggregate estimated remediation cost
for such events is greater than $1,000,000 but less than $2,000,000, then the
Closing Working Capital will be deemed to be reduced by an amount equal to the
amount by which the estimated remediation cost exceeds $1,000,000.

(d)
For the purpose of this section, if the estimated cost of remediation specified
in the WESA is a range, the parties will use the median of such range as the
estimated remediation cost.

(e)
All costs incurred in connection with the WESA Report will be shared and paid
50% by the Buyer and 50% by the Sellers.



Part6



CONDITIONS
1.Buyer's Conditions.  The obligations of the Buyer to complete the sale and
purchase of the Shares under this Agreement will be subject to the fulfilment of
each of the following conditions on or before the Closing Date.
(a)
Accuracy of Representations and Warranties.  The representations and warranties
of the Sellers set out in this Agreement that are qualified as to materiality
will be true and correct, and those not so qualified will be true and correct in
all material respects as at the Closing Date, except to the extent that such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties qualified as to materiality will be
true and correct, and those not so qualified will be true and correct in all
material respects as at such earlier date).

(b)
Consents.  All Required Consents will have been obtained from the appropriate
Governmental Authorities and other Persons on terms reasonably satisfactory to
the Buyer.

(c)
Competition Act.  Any required Competition Act Approval will have been obtained.

(d)
Performance of Obligations.  The Sellers will have performed and complied in all
material respects with all obligations, covenants and agreements to be performed
and complied with by each of them on or before Closing under this Agreement.

(e)
Material Adverse Change.  There will have been no change, event or circumstance
that has resulted or that could reasonably be expected to result in a Material
Adverse Change between the date of this Agreement and the Closing Date.

(f)
Closing Documentation.  All documents listed in Section 9.2 will have been
received by the Buyer.

(g)
Outside Date. The transactions contemplated under this Agreement will have
Closed on or before the Outside Date.

(h)
Required Working Capital. The Buyer will have received a certificate of a senior
officer of the Corporation confirming that, as of the Closing Date, the Working
Capital is not less than the Required Working Capital.

(i)
Confirmation of Discharge. The Buyer will have received a pay-out statement from
lenders to the Corporation and the Subsidiaries under the Credit Facilities
confirming the amount of any outstanding indebtedness and a commitment to
discharge security upon receipt by such lenders of payment in full.

(j)
Environmental. The Buyer will have received the WESA Report and such report will
not have identified:

(i)
one or more MOE Events with an aggregate estimated remediation cost in excess of
$1,000,000, unless the Sellers have agreed to a deemed reduction of the Closing
Working Capital by the full amount of such estimated remediation costs; or

(ii)
one or more Environmental Events with an aggregate estimated remediation cost in
excess of $2,000,000, unless the Sellers have agreed to a deemed reduction of
the Closing Working Capital by an amount equal to $1,000,000 plus 50% of the
amount by which the estimated remediation costs exceed $2,000,000.

2.Waiver/Termination.  The conditions contained in Section 6.1 are for the
exclusive benefit of the Buyer and may be waived by it in whole or in part at
any time. If any of the conditions in Section 6.1 are not fulfilled or waived on
or before the Closing Date, the Buyer will be entitled to treat this Agreement
as terminated and will be relieved of all obligations under this Agreement,
except that rights and liabilities of the parties which have accrued prior to
termination will subsist.

27

--------------------------------------------------------------------------------




3.
Sellers' Conditions.  The obligations of the Sellers to complete the sale and
purchase of the Shares under this Agreement will be subject to the fulfilment of
each of the following conditions on or before the Closing Date.

(a)
Accuracy of Representations and Warranties.  The representations and warranties
of the Buyer set out in this Agreement that are qualified as to materiality will
be true and correct, and those not so qualified will be true and correct in all
material respects as at the Closing Date, except to the extent that such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties qualified as to materiality will be
true and correct, and those not so qualified will be true and correct in all
material respects as at such earlier date).

(b)
Consents.  All Required Consents will have been obtained from the appropriate
Governmental Authorities and other Persons on terms reasonably satisfactory to
the Sellers.

(c)
Competition Act.  Any required Competition Act Approval will have been obtained.

(d)
Performance of Obligations.  The Buyer will have performed and complied in all
material respects with all obligations, covenants and agreements to be performed
and complied with by each of them on or before Closing under this Agreement.

(e)
Material Adverse Change.  There will have been no change, event or circumstance
that has resulted or that could reasonably be expected to result in a Material
Adverse Change between the date of this Agreement and the Closing Date.

(f)
Closing Documentation.  All documents and payments listed in Section 9.3 will
have been received by the Sellers including, without limitation, payment of the
Purchase Price.

(g)
Outside Date. The transactions contemplated under this Agreement will have
Closed on or before the Outside Date.

(h)
Environmental. The Sellers will have received the WESA Report and such report
will not have identified:

(i)
one or more MOE Events with an aggregate estimated remediation cost in excess of
$1,000,000; or

(ii)
one or more Environmental Events with an aggregate estimated remediation cost in
excess of $2,000,000.

4.Waiver/Termination.  The conditions contained in Section 6.3 are for the
exclusive benefit of the Sellers and may be waived by them in whole or in part
at any time. If any of the conditions in Section 6.3 are not fulfilled or waived
on or before the Closing Date, the Sellers will be entitled to treat this
Agreement as terminated and will be relieved of all obligations under this
Agreement, except that rights and liabilities of the parties which have accrued
prior to termination will subsist.
5.
Frustration. Neither Buyer nor the Sellers may rely on the failure of any
condition set forth in this Part to be satisfied if such failure was caused by
such party's breach of its obligations under this Agreement or failure to act in
good faith or use Commercially Reasonable Efforts to cause the Closing to occur.



Part7





SURVIVAL AND INDEMNITY


1.Survival of Representations and Warranties.  The representations and
warranties of the Sellers in this Agreement will survive Closing and the payment
of the Purchase Price and will continue in full force and effect for a period of
18 months from the Closing Date: (i) except that the representations and
warranties of the Sellers with respect to Taxes contained in Sections
3.1(h)(xiii), 3.1(oo), 3.1(pp), 3.1(qq) and 3.1(rr) will remain in full force
and effect for a period of 90 days after the later of: (A) the last date on
which an assessment or reassessment for Taxes under Applicable Law imposing
Taxes can be made against the Relevant Holdco, Corporation or the Subsidiaries,
as applicable, in respect of the period up to the Closing Date; and (B) the date
on which the period for an appeal in respect of an assessment, reassessment or
other determination of the Taxes for which the Relevant Holdco, Corporation or
the Subsidiaries, as applicable, is liable, or in respect of a decision of a
court or other Governmental Authority in respect of such Taxes expires without
an appeal having been lodged; and (ii) except that the representations and
warranties of the Sellers in Sections 3.1(d), 3.1(e), 3.1(h), 3.1(j) and 3.1(k)
(together, “Fundamental Representations”) will survive indefinitely; and
(iii) except that the representations and warranties of the Sellers in Section
3.1(nn) will survive for a period of three years from the Closing Date; and
(iv) except that there will be no time limit for the Buyer to make a claim in
respect of fraud.
2.
Indemnification of Buyer.  The Sellers severally, and not jointly unless
otherwise expressly indicated, covenant and agree to indemnify and hold harmless
the Corporation, the Buyer, their Affiliates, and their respective directors,
officers, employees and agents from and against any Damages (including, without
limitation, reasonable legal fees) suffered or incurred as a result of, or
arising out of:

(a)
any assessment or reassessment for Taxes for any period up to and including the
Closing Date for which no adequate reserve has been provided for and disclosed
in the Financial Statements or Interim


28

--------------------------------------------------------------------------------




Financial Statements or in the case of a Seller's Relevant Holdco, the
applicable Holdco Financial Statements;
(b)
any of the representations or warranties of the Sellers in this Agreement being
untrue or incorrect; or

(c)
a breach of any covenant or obligation made in this Agreement by any Seller;

(which Damages are collectively referred to as “Buyer's Losses”).
3.
Indemnification of Sellers.  The Buyer covenants and agrees to indemnify and
hold harmless the Sellers, their Affiliates, and their respective directors,
officers, employees and agents from and against any Damages (including, without
limitation, reasonable legal fees) suffered or incurred as a result of, or
arising out of:

(a)
any of the representations or warranties of the Buyer in this Agreement being
untrue or incorrect; or

(b)
a breach of any covenant or obligation made in this Agreement by the Buyer;

(which Damages are collectively referred to as “Sellers' Losses”).
4.
Limitations on Sellers' Liability.  The Sellers will not be liable under the
indemnity provision in Section 7.2 in respect of any claim unless:

(a)
written notice of the claim providing reasonable details of the alleged Buyer's
Losses has been provided to the Seller Representative on or before the expiry
dates specified in Section 7.1; and

(b)
the aggregate of the Buyer's Losses exceeds the sum of $1,000,000 (in which
event, the Sellers will only be liable for the aggregate amount of such Buyer's
Losses in excess of such amount) provided that to the extent that any Buyer's
Losses are based on fraud or on any breach of the Fundamental Representations,
Section 3.1(u) or that any AR Shortfall under Section 5.13 arises, the foregoing
de minimus threshold will not apply.

The aggregate liability of the Sellers under this Agreement will not in any
circumstances exceed: (i) for Buyer's Losses arising out of a breach of
Fundamental Representations, the Purchase Price, and (ii) for any other Buyer's
Losses, 10% of the Purchase Price, except to the extent that such Buyer's Losses
arise from fraud, Section 3.1(u) or in the event and to the extent of any AR
Shortfall under Section 5.13, in which case no maximum threshold will apply. For
purposes of determining whether minimum or maximum indemnifiable Buyer Losses
have occurred, any misrepresentation or warranty that is qualified in scope as
to materiality, Material Adverse Change or similar qualifications will be deemed
to be made or given without such qualification, except where any such
representation or warranty requires disclosure of lists or items of a material
nature or above a specified threshold. The Buyer will not be entitled to make a
claim for indemnification based on breach of the representations and warranties
of the Sellers in Section 3.1(nn) for matters identified in the WESA Report
which are the subject of a deemed reduction of the Closing Working Capital.
5.
Limitations on Buyer's Liability.  The Buyer will not be liable under the
indemnity provision in Section 7.3 in respect of any claim unless written notice
of the claim providing reasonable details of the alleged Sellers' Losses has
been provided to the Buyer within 18 months after the Closing Date, except in
respect of a claim arising out of the Buyer's breach of Section 5.10.

6.
No Double Recovery. No party will be entitled to double recovery for any Damages
even though they may have resulted from the breach of more than one of the
representations, warranties, agreements and covenants made by another party in
this Agreement. The amount of any Buyer's Losses or Sellers' Losses, as
applicable, will be: (i) increased to take into account any net Tax cost
incurred by the Indemnified Party arising out of the receipt of the indemnity
payments hereunder; (ii) reduced to take account of any Tax benefit realizable
by the Indemnified Party arising out of the incurrence or payment of any such
Buyer's Losses or Sellers' Losses, as applicable.

7.
Eligible Damages. No Party will be liable for any special, indirect, incidental,
consequential, punitive or aggravated Damages, including Damages for loss of
profits and lost business opportunities.

8.
Awareness of Buyer. Notwithstanding any other provision of this Agreement to the
contrary, if on the Closing Date an Indemnified Party knows of any information
that would cause one or more of the representations and warranties made by any
Indemnifying Party in this Agreement to be inaccurate, the Indemnified Party
will have no right or remedy after the Closing with respect to such inaccuracy
and will be deemed to have waived its rights to indemnification in respect
thereof.

9.
Exclusive Remedy. The rights of indemnity set forth in this Part 7 are, from and
after Closing, the sole and exclusive remedy of each party in respect of any
misrepresentation, incorrectness in or breach of any representation or warranty,
or breach of covenant, by the another party under this Agreement. Accordingly,
the parties waive, from and after the Closing, any and all rights, remedies and
claims that one party may have against another, whether at law, under any
statute or in equity (including claims for contribution or other rights of
recovery, claims for breach of contract, breach of representation and warranty,
negligent misrepresentation and all claims for breach of duty), or otherwise,
directly or indirectly, relating to the provisions of this Agreement


29

--------------------------------------------------------------------------------




or the transactions contemplated by this Agreement other than as expressly
provided for in this Part 7 and other than those arising with respect to any
fraud. The parties agree that if a claim for indemnity is made by one party in
accordance with Sections 7.2 or 7.3, as the case may be, and there has been a
refusal by another party to make payment or otherwise provide satisfaction in
respect of such indemnity, then a legal proceeding is the appropriate means to
seek a remedy for such refusal. This Section 7.9 will remain in full force and
effect in all circumstances and will not be terminated by any breach
(fundamental, negligent or otherwise) by any party of its representations,
warranties or covenants under this Agreement or under any agreement or document
delivered pursuant to this Agreement or by any termination or rescission of this
Agreement.
10.
Duty to Mitigate. Nothing in this Agreement will in any way restrict or limit
the general obligation at law of a party to mitigate any Damages which it may
suffer or incur by reason of the breach by the another party of any
representation, warranty or covenant of that other party under this Agreement.

11.
Agency for Non-Parties. Each party hereby accepts each indemnity in favour of
each of its Indemnified Parties who are not parties as agent and trustee of that
Indemnified Party. Each party may enforce an indemnity in favour of any of that
party's Indemnified Parties on behalf of each such Indemnified Party.

12.
Notice of Claim. If any of the Sellers or the Buyer become aware of any act,
omission or state of facts that may give rise to Damages in respect of which a
right of indemnification is provided for under this Part 7, that party will
promptly give written notice thereof (a “Notice of Claim”) to the other parties.
The Notice of Claim will specify whether the potential Damages arise as a result
of a claim by a Person against that party (a “Third Party Claim”) or whether the
potential Damages do not so arise (a “Direct Claim”), and will also specify with
reasonable particularity (to the extent that the information is available) the
factual basis for the Direct Claim or Third Party Claim, as the case may be, and
the amount of the potential Damages arising therefrom, if known.

13.
Direct Claims. In the case of a Direct Claim, the Indemnifying Party will have
60 days from receipt of a Notice of Claim in respect thereof within which to
make such investigation as the Indemnifying Party considers necessary or
desirable. For the purpose of such investigation, the Indemnified Party will
make available to the Indemnifying Party the information relied upon by the
Indemnified Party to substantiate its right to be indemnified under this Part 7,
together with all such other information as the Indemnifying Party may
reasonably request. If the Parties fail to agree at or before the expiration of
such 60 day period (or any mutually agreed upon extension thereof), the
Indemnified Party will be free to pursue such remedies as may be available to
it.

14.
Third Party Claims. In the case of a Third Party Claim, the provisions in the
following paragraphs of this Section 7.14 apply.

(a)
Rights of Indemnifying Party. The Indemnifying Party will have the right, at its
expense, to participate in but not control the negotiation, settlement or
defence of the Third Party Claim, which control will rest at all times with the
Indemnified Party, unless the Indemnifying Party:

(i)
irrevocably acknowledges in writing complete responsibility for, and agrees to
indemnify the Indemnified Party in respect of, the Third Party Claim; and

(ii)
furnishes evidence to the Indemnified Party which is satisfactory to the
Indemnified Party of its financial ability to indemnify the Indemnified Party;

in which case the Indemnifying Party may assume such control at its expense
through counsel of its choice.
(b)
Respective Rights on Indemnifying Party's Assumption of Control. If the
Indemnifying Party elects to assume control as contemplated in Section 7.14(a),
the Indemnifying Party will reimburse the Indemnified Party for all of the
Indemnified Party's out-of-pocket expenses incurred as a result of such
participation or assumption up to the date of the Indemnifying Party's election.
The Indemnified Party will continue to have the right to participate in the
negotiation, settlement or defence of such Third Party Claim and to retain
counsel to act on its behalf, provided that the fees and disbursements of such
counsel will be paid by the Indemnified Party unless the Indemnifying Party
consents to the retention of such counsel at its expense or unless the named
parties to any action or proceeding include both the Indemnifying Party and the
Indemnified Party and a representation of both the Indemnifying Party and the
Indemnified Party by the same counsel would be inappropriate due to the actual
or potential differing interests between them (such as the availability of
different defences), in which case the fees and disbursements of such counsel
will be paid by the Indemnifying Party. The Indemnified Party will co-operate
with the Indemnifying Party so as to permit the Indemnifying Party to conduct
such negotiation, settlement and defence and for this purpose will preserve all
relevant documents in relation to the Third Party Claim, allow the Indemnifying
Party access on reasonable notice to inspect and take copies of all such
documents and require its personnel to provide such statements as the
Indemnifying Party may reasonably require and to attend and give evidence at any
trial or hearing in respect of the Third Party Claim.


30

--------------------------------------------------------------------------------




(c)
Lack of Reasonable Diligence. If, having elected to assume control of the
negotiation, settlement or defence of the Third Party Claim, the Indemnifying
Party thereafter fails to conduct such negotiation, settlement or defence with
reasonable diligence, then the Indemnified Party will be entitled to assume such
control and the Indemnifying Party will be bound by the results obtained by the
Indemnified Party with respect to such Third Party Claim.

(d)
Other Rights of Indemnified Party. If the Indemnifying Party fails to assume
control of the defence of any Third Party Claim, the Indemnified Party will have
the exclusive right to contest, settle or pay the amount claimed and the
Indemnifying Party will be bound by the results obtained by the Indemnified
Party with respect to such Third Party Claim. Whether or not the Indemnifying
Party assumes control of the negotiation, settlement or defence of any Third
Party Claim, the Indemnifying Party will not settle any Third Party Claim
without the written consent of the Indemnified Party, which consent will not be
unreasonably withheld or delayed.

15.Several Obligations. Except in respect of Buyer's Losses arising as a result
of a Seller's representations or warranties under Sections 3.1(a) through 3.1(i)
being untrue or incorrect, each Seller's obligations under this Part will be
limited to such Seller's proportionate share of Buyer's Losses based on the
percentages set out in column 4 of SCHEDULE A. The obligations of each Seller
hereunder are several, except that the obligations of each Seller within a
Seller Group are joint and several with each other Seller within such Seller
Group, and the obligations of each Seller Group will be limited to the aggregate
portion of the Purchase Price received by such Seller Group.
16.
Purchase Price Adjustment. Any amount paid by the Buyer or the Sellers pursuant
to this Part will be treated as an adjustment to the Purchase Price for all Tax
purposes.

17.
Notice/Agency. Each Seller hereby irrevocably constitutes and appoints Wesley T.
Thompson (“Seller Representative”) as such Seller's attorney-in-fact and agent
for the purpose of dealing with the Buyer for all matters relating to or arising
out of this Agreement, and the Sellers acknowledge and agree that, as agent,
Wesley T. Thompson has authority to deal with the Buyer on behalf of all Sellers
in respect of any matter arising out of this Agreement. This power is
irrevocable and coupled with an interest, and will not be affected by the death,
incapacity, illness, dissolution or other inability to act of any Seller. Any
notice or other deliverable required to be given to the Sellers under this Part
will be effective if provided to Wesley T. Thompson in accordance with Section
10.2. The Seller's may designate a replacement Seller Representative from among
the individual Sellers by notice in writing to the Buyer signed by all Sellers
delivered to the Buyer no later than five Business Days before such designation
takes effect. All Sellers agree that any notices or deliverables from the
Sellers to the Buyer hereunder, including though not limited to Section 2.4,
shall be provided exclusively through the Seller Representative and the Buyer
may rely on the authority of the Seller Representative in that regard and
further will deal exclusively with the Seller Representative and not individual
Sellers.



Part8





TERMINATION
1.Termination.  This Agreement may be terminated, by notice given prior to
completion of the sale and purchase of the Shares herein contemplated:
(a)
by the Buyer if any of the conditions in Section 6.1 have not been satisfied as
of the Closing Date or if satisfaction of such a condition is or becomes
impossible (other than through the failure of the Buyer to comply with its
obligations under this Agreement) and the Buyer has not waived such condition on
or before the Closing Date;

(b)
by the Seller Representative if any of the conditions in Section 6.3 have not
been satisfied as of the Closing Date or if satisfaction of such a condition is
or becomes impossible (other than through the failure of the Sellers to comply
with their obligations under this Agreement) and the Sellers have not waived
such condition on or before the Closing Date;

(c)
by written agreement of the Seller Representative and the Buyer; or

(d)
by the Seller Representative or the Buyer if the completion of the sale and
purchase of the Shares herein contemplated has not occurred (other than through
the failure of the party seeking to terminate this Agreement to comply fully
with its obligations under this Agreement) on or before the Outside Date.

2.Effect of Termination.  Each party's right of termination under Section 8.1 is
in addition to any other rights it may have under this Agreement or otherwise,
and the exercise of a right of termination will not be an election of remedies.
If this Agreement is terminated pursuant to Section 8.1, all further obligations
of the parties under this Agreement will terminate, except that the obligations
in Sections 5.6, 7.17, 10.2, 10.4, 10.5, 10.6 and 10.12 will survive; provided,
however, that if this Agreement is terminated by a party because of a breach of
a representation or warranty, covenant, obligation or other provision of this
Agreement by the other party or because one or more of the conditions to the
terminating party's obligations under this Agreement is not

31

--------------------------------------------------------------------------------




satisfied as a result of the other party's failure to comply with its
obligations under this Agreement, the terminating party's right to pursue all
legal remedies with respect to such breach will survive such termination
unimpaired.


Part9





CLOSING


1.Closing.  The sale and purchase of the Shares and the other transactions
contemplated by this Agreement will be closed (the “Closing”) at the offices of
Davis LLP, 1 First Canadian Place, Suite 6000, 100 King Street West, Toronto,
Ontario at 10a.m. (Toronto Time) on July 31, 2013, or if the conditions
precedent to Closing are not satisfied or waived on or before July 26, 2013,
then the last month-end Business Day after satisfaction or waiver of all
conditions precedent, or such other date or at such other place as may be
mutually agreed upon in writing by the parties (the “Closing Date”).


2.
Delivery by Sellers.  On the Closing Date the Sellers will deliver, or cause to
be delivered, the following documents to the Buyer:

(a)
share certificates representing the Shares in the names of the respective
Sellers endorsed for transfer to the Buyer;

(b)
new share certificates representing the Shares in the name of the Buyer;

(c)
a certified copy of resolutions of the directors of each Holdco and the
Corporation approving and authorizing the transfer of the Shares from the
Sellers to the Buyer, the registration of the Shares in the name of the Buyer
and the issue of the share certificates referred to in Section 9.2(b);

(d)
the minute books and all other books and records of the Corporation, the
Subsidiaries and each Holdco;

(e)
a certificate executed by the Sellers certifying that the representations and
warranties of the Sellers set out in this Agreement are true and correct;

(f)
duly executed resignations of all existing directors and officers of the
Corporation, the Subsidiaries and each Holdco, such resignations to be effective
as of the Closing Date;

(g)
all documentation, fully executed, necessary to change the registered and
records office of the Corporation and the Holdcos and the Subsidiaries to
addresses designated in writing by the Buyer, effective as of the Closing Date;

(h)
executed copies of all Required Consents required to be obtained by the Sellers;

(i)
a certificate of status for the Corporation and certificates of good standing
for each Subsidiary issued not earlier than ten Business Days prior to the
Closing Date;

(j)
the Non-Competition Agreement;

(k)
confirmation of the payment in full of any outstanding shareholder loans (which
may take the form of a direction from the relevant Seller to the Buyer directing
the Buyer to pay the amount of such shareholder loan to the Corporation from
such Seller's allocation of the Purchase Price);

(l)
legal opinions in respect of the Sellers that are corporations or trusts, in
form and substance substantially similar to the draft legal opinion attached as
SCHEDULE U; and

(m)
all such other documents, instruments, records, conveyances, assignments,
assurances, consents and certificates which, in the opinion of the Buyer, acting
reasonably, are necessary to effect and evidence the transfer of the Shares to
the Buyer free and clear of all Encumbrances.

3.Delivery by Buyer.  On the Closing Date, the Buyer will deliver, or cause to
be delivered, the following to the Sellers:
(a)
a certificate executed by the Buyer certifying that the representations and
warranties of the Buyer set out in this Agreement are true and correct;

(b)
executed copies of all Required Consents required to be obtained by the Buyer;

(c)
a wire transfer for an amount equal to the Purchase Price to the bank account(s)
designated in writing by the Sellers;

(d)
a certificate of status or good standing, as applicable, for the Buyer issued
not earlier than ten Business Days prior to the Closing Date;

(e)
20 baseball caps with the Parents' logos, the style, size and color to be
determined by the Buyer, in its sole discretion; and

(f)
all such other documents, instruments, records, conveyances, assignments,
assurances, consents and certificates which, in the opinion of the Sellers,
acting reasonably, are necessary to effect and evidence the transfer of the
Shares to the Buyer.




32

--------------------------------------------------------------------------------




Part10



GENERAL
1.Public Announcements.  Except: (a) to the extent required by Applicable Law;
or (b) with the written consent of the other parties; no party will make any
public announcement or disclosure regarding the transactions contemplated by
this Agreement. If announcement is required by Applicable Law, the party
proposing to make the announcement will consult with the other parties in
advance of making its announcement, and use Commercially Reasonable Efforts to
incorporate any suggested revisions to the form and content of the proposed
announcement.
2.
Notices.  Any notice or communication required or permitted to be given under
this Agreement will be in writing and will be considered to have been
sufficiently given if delivered by hand, transmitted by facsimile transmission
or mailed by prepaid registered post in Canada to the address or facsimile
transmission number of each party set out below:



if to the Buyer:
Lansing Trade Group LLC
10975 Benson Drive, Suite 400
Overland Park, Kansas, US 66210
Attention:    William Krueger
Fax No:     913-748-3001
and
The Andersons, Inc.
480 W. Dussel
Maumee, Ohio 43537
Attention:    Dennis Addis
Fax No:     419-891-6513
with copies to
Thomas Carew
Lansing Trade Group LLC
10975 Benson Drive, Suite 400
Overland Park, Kansas, US 66210
and
Naran Burchinow
The Andersons, Inc.
480 W. Dussel
Maumee, Ohio 43537



33

--------------------------------------------------------------------------------




c/o Wesley T. Thompson
43 Nichols Dr.
Blenheim, ON
N0P 1A0
with a copy to:
Don Bell
Davis LLP
1 First Canadian Place, Suite 6000
PO Box 367, 100 King Street West
Toronto, Ontario M5X 1E2
Fax: 416-777-7413
or to such other address or facsimile transmission number as any party may, from
time to time, designate in the manner set out above. Any such notice or
communication will be considered to have been received:
(a)
if delivered by hand during business hours on a Business Day, upon receipt by a
responsible representative of the receiver, and if not delivered during business
hours, upon the commencement of business hours on the next Business Day;

(b)
if sent by facsimile transmission during business hours on a Business Day, upon
the sender receiving confirmation of the transmission, and if not transmitted
during business hours, upon the commencement of business hours on the next
Business Day following confirmation of the transmission; and

(c)
if mailed by prepaid registered post in Canada, upon the fifth Business Day
following posting; except that, in the case of a disruption or an impending or
threatened disruption in postal services every notice or communication will be
delivered by hand or sent by facsimile transmission.

3.Time of Essence.  Time will be of the essence of this Agreement.
4.
Governing Law.  This Agreement will be governed by and construed in accordance
with the laws of Ontario and applicable Canadian law and will be treated in all
respects as an Ontario contract.

5.
Submission to Jurisdiction.  Each of the parties will:

(a)
submit to the jurisdiction of the courts of Ontario; and

(b)
if any appointed agent is required, notify the others in writing of the name and
address of its appointed agent.

6.Entire Agreement.  This Agreement and the documents and instruments to be
executed and delivered under it constitute the entire agreement among the
parties and supersedes any previous agreement or arrangement, oral or written,
among the parties. This Agreement and the documents and instruments to be
executed and delivered under it, contain all the covenants, representations, and
warranties of the respective parties. There are no oral representations or
warranties between the parties of any kind. This Agreement may not be amended or
modified in any respect except by written instrument signed by each of the
parties.
7.
Severability.  If any provision of this Agreement is or becomes illegal, invalid
or unenforceable under the laws of any jurisdiction, that will not affect or
impair:

(a)
the legality, validity or enforceability in that jurisdiction of any other
provision of this Agreement; or

(b)
the legality, validity or enforceability under the law of any other jurisdiction
of that or any other provision of this Agreement.

8.Currency.  All transactions referred to in this Agreement will be made in
lawful currency of Canada in immediately available funds. Any reference to cash
in this Agreement includes a reference to cash, certified cheque, bankers draft,
wire or electronic transfer.
9.
Accounting Principles.  All calculations made or referred to in this Agreement
will be made in accordance with GAAP. Unless the context otherwise requires, all
accounting terms used in this Agreement which are not defined in this Agreement
will have the meaning assigned to them in accordance with GAAP.


34

--------------------------------------------------------------------------------




10.
Enurement.  This Agreement will enure to the benefit of and will be binding upon
the parties and their respective heirs, executors, administrators, successors
and assigns.

11.
Further Assurances.  At any time after Closing, each of the parties will at
their own expense execute and deliver all such documents and instruments and do
all such acts as any other party may reasonably require in order to give full
effect to the intent and meaning of this Agreement and the transactions
contemplated by it.

12.
Costs and Expenses.  Except as specifically provided otherwise in this
Agreement, each party will be responsible for its own legal fees and other costs
and expenses incurred in connection with the purchase and sale of the Shares
(including any Taxes imposed on such fees, costs or expenses), all negotiations
between the parties and the consummation of the transactions contemplated by
this Agreement.

13.
Assignment. Subject to the Sellers' right to implement a Pre-Closing
Reorganization and subject to the Buyer's right to assign this Agreement to its
Affiliate (which may be a newly incorporated entity), this Agreement and the
rights and obligations hereunder are not assignable or transferable by any party
without the prior written consent of the other parties hereto. The Buyer will
remain fully liable for its obligations under this Agreement notwithstanding any
assignment of its rights to its Affiliate. The obligations of each Buyer under
this Agreement are joint and several.

14.
Holdback. The amount of the Holdback will not be deemed to create or imply any
limitation to the indemnification rights of Buyer (including the maximum size of
any claim subject to indemnification) or any other claims it may have pursuant
to this Agreement or by operation of law.

15.
Parents. The Parents will each cause the Buyer to comply with its obligations
under this Agreement and indemnify and hold harmless the Sellers, their
Affiliates from any Damages arising out of a failure by the Buyer to comply with
its obligations under this Agreement.

16.
Counterparts.  This Agreement may be executed in any number of counterparts and
by different parties on separate counterparts (which may be facsimile copies)
but will not take effect until each party has executed at least one counterpart.
Each counterpart will constitute an original and all the counterparts together
will constitute a single agreement.



TO EVIDENCE THEIR AGREEMENT each of the parties has executed this Agreement as
of the date first set out above.


BUYER:
2371701 ONTARIO LIMITED
 
 
 
 
 
Ken Whitelaw
Director
 
 
PARENTS:
THE ANDERSONS, INC.
 
LANSING TRADE GROUP LLC
 
 
 
Michael J. Anderson
Chairman and Chief Executive Officer
 
William Krueger
President and Chief Executive Officer






35

--------------------------------------------------------------------------------






SELLERS:    




 
WESLEY T. THOMPSON FAMILY TRUST
 
 
 
Wesley T. Thompson
 
Wesley T. Thompson
Trustee


 
 
ANNA MCKINLAY FISHER FAMILY BUSINESS TRUST
 
 
 
Anna McKinlay Fisher
 
Anna McKinlay Fisher
Trustee




________________________________________
John C. Thompson
Trustee




 
JOHN CRAWFORD THOMPSON FAMILY BUSINESS TRUST
 
 
 
John C. Thompson
 
John C. Thompson
Trustee




______________________________________
Anna McKinlay Fisher
Trustee






 
ROBERT MACCALLUM THOMPSON FAMILY BUSINESS TRUST
 
 
 


36

--------------------------------------------------------------------------------




Robert M. Thompson
 
Robert M. Thompson
Trustee




______________________________________
W. Jeffrey Thompson
Trustee




 
WILLIAM JEFFREY THOMPSON FAMILY BUSINESS TRUST
 
 
 
W. Jeffrey Thompson
 
W. Jeffrey Thompson
Trustee




_________________________________________
Robert M. Thompson
Trustee





___________________________________ _________________________________________
Jennifer Patricia Wilson            Margaret L. Thompson






___________________________________ _________________________________________
Patricia F. Thompson                Wesley D. Thompson





37